UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period :	January 1, 2013 — December 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2014 gets under way, signs point to a more widespread economic recovery around the world. We are encouraged by the improvement that the larger developed economies are showing in key areas such as unemployment, housing, and manufacturing. Some storm clouds also have cleared. It is no longer a guessing game as to when the U.S. Federal Reserve will begin reducing its stimulative bond-buying program. And the looming threat of another federal government shutdown is easing. Moreover, the embattled 17-nation eurozone, which just a year ago appeared to teeter on the verge of financial collapse, seems to be emerging from recession. At the same time, Japan is pursuing structural policies seeking to reverse its deflationary spiral, while China is working toward instituting important domestic reforms to support sustainable growth. In 2013, U.S. stocks, as measured by the S&P 500 Index, soared more than 30%, posting their best year since 1997. Equities may continue to benefit from better business conditions, but it is worth remembering that advances of such magnitude are rare. For fixed-income investors, rising Treasury yields may continue to pose a challenge requiring a different set of strategies than those that were common during the years of falling rates. To help you pursue your financial goals in this environment, Putnam offers fresh thinking and a commitment to fundamental research, active investing, and risk management strategies. Your financial advisor also can help guide you toward your investment goals, while taking into account your time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Performance summary (as of 12/31/13) Investment objective As high a level of current income as Putnam Investment Management, LLC (Putnam Management) believes is consistent with preservation of capital Net asset value December 31, 2013 Class IA: $7.58 Class IB: $7.57 Total return at net asset value Citigroup Non-U.S. JPMorgan Barclays U.S. World Developed (as of Class IA Class IB Aggregate Government High Yield 12/31/13) shares* shares† Bond Index Bond Index Index‡ 1 year 8.08% 7.81% –2.02% –4.56% 8.42% 5 years 105.06 103.79 24.27 11.89 143.76 Annualized 15.45 15.30 4.44 2.27 19.51 10 years 77.87 75.61 55.99 49.52 133.40 Annualized 5.93 5.79 4.55 4.10 8.85 Life 223.10 212.97 205.53 187.17 — Annualized 5.95 5.78 5.66 5.35 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: September 15, 1993. † Class inception date: April 6, 1998. ‡ The fund’s secondary benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s classIA shares. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary overtime. Credit quality Aaa 21.9% Aa 0.1% A 0.3% Baa 12.8% Ba 13.6% B 23.1% Caa and below 15.6% Not rated 4.1% Cash and net other assets 8.5% Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. Putnam VT Diversified Income Fund 1 Report from your fund’s manager What was the bond market environment during the 12months ended December 31, 2013? During the early months of the period, spread sectors — sectors that trade at a yield premium to U.S. Treasuries — benefited from a more favorable economic backdrop and the tailwind of increased global liquidity that resulted from accommodative monetary policy in the United States and overseas. In May, however, the market environment changed considerably, as concern about higher interest rates weighed on investor sentiment, leading investors to sell off credit-sensitive securities in order to lock inprofits. After spiking in June, interest rates remained elevated until mid-September, due to uncertainty about when the Federal Reserve would begin the process of trimming its bond purchases. However, seeing a more uneven economic climate than it expected, including a weak September employment report along with the potential for fiscal discord in Washington, the Fed decided at its mid-September policy meeting to keep its $85-billion-a-month bond-buying program in place. This announcement surprised investors, causing bonds to rally, rates to decline, and spreads to tighten. The rally was further fueled in October when President Obama signed a short-term bill that raised the U.S. debt ceiling and funded the government through mid-January 2014, to end the partial government shutdown. At its December policy meeting, the Fed announced the first reduction in its bond-buying program, which was somewhat earlier than investors were anticipating. The central bank agreed to reduce its purchases by $10 billion per month beginning in January, citing improving labor market conditions as its rationale. Bond yields spiked on the news, with the yield on the benchmark 10-year U.S. Treasury reaching 3.03% by year-end. What strategies helped the fund’s performance during the past year? As a group, our credit strategies were the biggest contributors. Holdings of high-yield corporate bonds bolstered the fund’s performance, most notably our investments in securities issued by financial institutions. Our mortgage credit holdings — both commercial mortgage-backed securities [CMBS] and nonagency residential mortgage-backed securities [RMBS] — also aided the fund’s return. Within CMBS, the fund benefited from solid security selection in subordinated “mezzanine” bonds, which offered higher yields at what we believed were acceptable risks. Our RMBS investments performed well during the period’s first half, driven by investors’ appetite for higher-yielding securities as well as by a strengthening U.S. housing market. Elsewhere, our prepayment strategies, which we implemented with securities such as interest-only collateralized mortgage obligations [IO CMOs], aided performance. Higher interest rates reduced the opportunities for the mortgages underlying our CMO holdings to be refinanced, and the resulting slower prepayment speeds helped boost the securities’ values. Lastly, our overall duration and yield-curve strategy contributed to performance. Throughout the period, we sought to limit the fund’s interest-rate risk by maintaining a zero to negative duration, while also positioning the portfolio for a steeper yield curve. This strategy proved beneficial when rates rose in January, May, and June. Additionally, our defensive term-structure positioning worked well in December, as the Fed’s announcement that it would begin tapering its bond buying caused rates in the 5- to 7-year portion of the curve to rise. How did the fund’s active currency strategy affectperformance? It detracted, primarily because the “risk-on/risk-off” mentality that dominated foreign exchange markets made it difficult to implement productive trades. In addition, less investment by banks and hedge funds hampered liquidity in the marketplace. Around the middle of the period, we sought to significantly reduce the fund’s currency risk by cutting back many of our active foreign currency positions. We felt this was prudent in light of heightened volatility in foreign-exchange markets. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve. In addition, we employed interest-rate swaps and “swaptions” — the latter of which give us the option to enter into a swap contract — to hedge the interest-rate risks associated with our CMO holdings. We also utilized total return swaps as a hedging tool and to help manage the fund’s sector exposure, as well as credit default swaps to hedge the fund’s credit risk. Lastly, we used currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the months ahead, and how are you positioning the fund? As 2014 begins, we are focused on several key risks. First, the Fed is faced with a delicate balancing act as it seeks to communicate further reductions in its bond-buying program without destabilizing the financial markets or the U.S. economy. This will bear watching as economic data are released in the comingmonths. Second, the Fed has taken the position that the non-accelerating inflation rate of unemployment [NAIRU] — the rate to which unemployment can fall without triggering wage inflation — is around 5.6%. However, our research suggests, and some institutions share the opinion, that the NAIRU may be significantly higher than this, primarily because of various structural problems hampering the labor participation rate. Generally speaking, investors believe wage inflation could become problematic at higher levels of unemployment. As the unemployment rate moves downward, if wage inflation develops earlier than the Fed is anticipating, we could see the central bank reducing its stimulus efforts at a faster pace than the markets are currently forecasting. 2 Putnam VT Diversified Income Fund Lastly, it is possible that economic growth in 2014 could be stronger than forecast, particularly during the second half of the year. If that occurs, real interest rates — prevailing interest rates minus the rate of inflation — which have been negative since 2008, could significantly rise. That said, we don’t believe rates are likely to rise so quickly that the shift will adversely affect theeconomy. In terms of positioning, given the prospect of higher interest rates, we continue to de-emphasize interest-rate risk and will seek what we believe are attractive opportunities for capitalizing on credit, prepayment, and liquidity spreads. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in thefund. Your fund’s managers Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Kevin F. Murphy; Michael V. Salm; and Paul D. Scanlon, CFA ®. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. A word about derivatives Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. Derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. Because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Putnam VT Diversified Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2013, to December 31, 2013. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/13 for the 6 months ended 12/31/13 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.93 $5.21 $3.87 $5.14 Ending value (after expenses) $1,049.90 $1,047.00 $1,021.37 $1,020.11 Annualized expense ratio† 0.76% 1.01% 0.76% 1.01% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/13. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. A note about your fund’s auditor During your fund’s fiscal year, between July 18, 2013 and December 16, 2013, a non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms had an investment in certain non-U.S. funds that became affiliated with Putnam Investments as a result of the acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consisted of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules, which require an auditor to be independent for the entire year under audit. Your fund has been informed by PwC that this investment was no longer held by the plans as of December 16, 2013. During the period between the acquisition noted above and the disposition of the investment, none of the member firm’s personnel was on the PwC audit team for your fund, and none of the members of the audit team participated in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditor could present, the Audit and Compliance Committee determined that PwC should continue to act as auditor for your fund. 4 Putnam VT Diversified Income Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Diversified Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Diversified Income Fund (the “fund”) at December 31, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 13, 2014 Putnam VT Diversified Income Fund 5 The fund’s portfolio 12/31/13 MORTGAGE-BACKED SECURITIES (45.5%)* Principal amount Value Agency collateralized mortgage obligations (21.2%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.934s, 2032 $169,895 $260,027 IFB Ser. 3408, Class EK, 25.123s, 2037 77,006 111,123 IFB Ser. 2979, Class AS, 23.662s, 2034 28,260 36,173 IFB Ser. 3072, Class SM, 23.186s, 2035 193,570 274,714 IFB Ser. 3072, Class SB, 23.039s, 2035 198,402 279,582 IFB Ser. 3249, Class PS, 21.725s, 2036 164,569 222,510 IFB Ser. 3065, Class DC, 19.36s, 2035 347,011 488,008 IFB Ser. 3998, Class KS, IO, 6.533s, 2027 2,522,292 398,837 IFB Ser. 4048, Class GS, IO, 6.483s, 2040 2,023,943 395,155 IFB Ser. 4032, Class SA, IO, 6.333s, 2042 2,107,871 405,008 IFB Ser. 4125, Class SH, IO, 5.983s, 2042 2,166,704 387,255 IFB Ser. 4105, Class LS, IO, 5.983s, 2041 2,923,266 562,378 IFB Ser. 4240, Class SA, IO, 5.833s, 2043 8,396,246 1,887,476 IFB Ser. 4245, Class AS, IO, 5.833s, 2043 5,539,223 1,190,955 IFB Ser. 310, Class S4, IO, 5.783s, 2043 3,679,638 890,840 IFB Ser. 311, Class S1, IO, 5.783s, 2043 11,955,960 2,540,677 IFB Ser. 308, Class S1, IO, 5.783s, 2043 2,778,554 650,098 IFB Ser. 314, Class AS, IO, 5.723s, 2043 2,907,223 619,640 Ser. 3632, Class CI, IO, 5s, 2038 627,835 60,900 Ser. 3626, Class DI, IO, 5s, 2037 193,196 4,469 Ser. 4122, Class TI, IO, 4 1/2s, 2042 3,432,762 746,283 Ser. 4000, Class PI, IO, 4 1/2s, 2042 1,727,855 320,863 Ser. 4024, Class PI, IO, 4 1/2s, 2041 4,813,065 998,692 Ser. 3747, Class HI, IO, 4 1/2s, 2037 600,260 68,731 Ser. 4220, Class IE, IO, 4s, 2028 2,656,067 355,488 Ser. 4122, Class CI, IO, 3 1/2s, 2042 4,745,361 723,668 Ser. 4105, Class HI, IO, 3 1/2s, 2041 2,110,937 338,763 Ser. 304, IO, 3 1/2s, 2027 4,457,506 553,578 Ser. 304, Class C37, IO, 3 1/2s, 2027 3,296,467 414,069 Ser. 4210, Class PI, IO, 3s, 2041 3,289,139 371,056 Ser. T-57, Class 1AX, IO, 0.399s, 2043 1,716,710 19,947 Ser. 3300, PO, zero %, 2037 68,909 61,352 FRB Ser. 3326, Class WF, zero %, 2035 1,450 1,240 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.912s, 2036 113,649 211,604 IFB Ser. 06-8, Class HP, 23.963s, 2036 295,192 448,562 IFB Ser. 07-53, Class SP, 23.596s, 2037 192,960 281,212 IFB Ser. 08-24, Class SP, 22.68s, 2038 234,144 343,016 IFB Ser. 05-122, Class SE, 22.524s, 2035 308,012 442,190 IFB Ser. 05-83, Class QP, 16.966s, 2034 226,743 292,533 IFB Ser. 10-35, Class SG, IO, 6.235s, 2040 3,297,708 653,276 IFB Ser. 12-132, Class SB, IO, 6.035s, 2042 7,073,128 1,169,259 IFB Ser. 12-105, Class S, IO, 5.885s, 2042 1,678,737 310,566 IFB Ser. 13-103, Class SK, IO, 5.755s, 2043 1,816,183 406,276 IFB Ser. 13-128, Class CS, IO, 5.735s, 2043 3,186,602 689,071 IFB Ser. 13-101, Class CS, IO, 5.735s, 2043 2,161,880 470,641 IFB Ser. 10-46, Class WS, IO, 5.585s, 2040 1,963,284 263,689 Ser. 374, Class 6, IO, 5 1/2s, 2036 475,878 86,043 Ser. 12-132, Class PI, IO, 5s, 2042 8,701,078 1,836,189 Ser. 398, Class C5, IO, 5s, 2039 300,260 48,042 Ser. 10-13, Class EI, IO, 5s, 2038 143,996 5,148 Ser. 378, Class 19, IO, 5s, 2035 1,308,505 225,717 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 6,743,928 1,336,647 Ser. 409, Class 81, IO, 4 1/2s, 2040 5,046,299 1,027,429 Ser. 409, Class 82, IO, 4 1/2s, 2040 3,256,263 667,656 Ser. 366, Class 22, IO, 4 1/2s, 2035 576,111 45,651 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 2,551,670 306,098 Ser. 418, Class C24, IO, 4s, 2043 2,651,312 639,007 MORTGAGE-BACKED SECURITIES (45.5%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 13-44, Class PI, IO, 4s, 2043 $2,763,080 $468,860 Ser. 12-96, Class PI, IO, 4s, 2041 1,300,594 234,562 Ser. 406, Class 2, IO, 4s, 2041 3,127,077 634,797 Ser. 406, Class 1, IO, 4s, 2041 2,139,595 438,831 Ser. 409, Class C16, IO, 4s, 2040 3,640,202 770,439 Ser. 418, Class C15, IO, 3 1/2s, 2043 5,433,190 1,261,095 Ser. 13-35, Class IP, IO, 3s, 2042 3,520,737 423,176 Ser. 13-53, Class JI, IO, 3s, 2041 3,631,958 517,554 Ser. 13-23, Class PI, IO, 3s, 2041 4,205,507 466,433 Ser. 03-W10, Class 1, IO, 1.128s, 2043 571,317 18,188 Ser. 00-T6, IO, 0.739s, 2030 1,595,391 33,902 Ser. 99-51, Class N, PO, zero %, 2029 18,997 18,112 Government National Mortgage Association IFB Ser. 10-151, Class SL, IO, 6.533s, 2039 1,336,414 233,725 IFB Ser. 10-163, Class SI, IO, 6.463s, 2037 4,332,554 649,887 Ser. 10-9, Class XD, IO, 6.433s, 2040 8,159,025 1,465,116 IFB Ser. 11-41, Class SM, IO, 6.433s, 2041 1,204,683 237,831 IFB Ser. 10-55, Class SG, IO, 6.333s, 2040 1,308,820 233,415 IFB Ser. 10-35, Class CS, IO, 6.303s, 2040 3,768,791 716,066 IFB Ser. 11-56, Class MI, IO, 6.283s, 2041 2,730,292 618,493 IFB Ser. 10-67, Class SE, IO, 6.283s, 2040 1,267,475 223,671 IFB Ser. 13-91, Class SP, IO, 6.133s, 2042 4,079,378 757,092 IFB Ser. 10-20, Class SE, IO, 6.083s, 2040 2,378,115 408,560 IFB Ser. 10-26, Class QS, IO, 6.083s, 2040 2,757,597 510,155 IFB Ser. 13-37, Class S, IO, 6.063s, 2043 1,118,134 190,754 IFB Ser. 13-113, Class SL, IO, 6.063s, 2042 2,007,584 355,562 IFB Ser. 13-87, Class SA, IO, 6.033s, 2043 2,345,332 389,743 IFB Ser. 10-120, Class SB, IO, 6.033s, 2035 588,107 55,076 IFB Ser. 13-129, Class SN, IO, 5.983s, 2043 2,689,632 417,754 IFB Ser. 13-165, Class LS, IO, 5.983s, 2043 2,322,143 423,094 IFB Ser. 13-99, Class SL, IO, 5.983s, 2043 3,366,469 587,179 IFB Ser. 10-20, Class SC, IO, 5.983s, 2040 3,278,219 569,132 IFB Ser. 13-184, Class SP, IO, 5.981s, 2043 4,038,000 764,999 Ser. 13-149, Class MS, IO, 5.933s, 2039 2,726,035 434,448 IFB Ser. 13-99, Class VS, IO, 5.933s, 2043 1,418,616 241,051 IFB Ser. 12-77, Class MS, IO, 5.933s, 2042 2,159,592 496,879 IFB Ser. 11-128, Class TS, IO, 5.883s, 2041 2,013,875 411,838 IFB Ser. 11-17, Class S, IO, 5.883s, 2041 2,854,303 454,034 IFB Ser. 10-158, Class SA, IO, 5.883s, 2040 1,190,675 207,296 IFB Ser. 10-151, Class SA, IO, 5.883s, 2040 1,182,179 205,888 IFB Ser. 13-184, Class SK, IO, 5.881s, 2043 2,371,000 424,456 IFB Ser. 10-89, Class SD, IO, 5.763s, 2040 1,729,808 291,909 IFB Ser. 11-70, Class SM, IO, 5.723s, 2041 3,437,000 832,854 IFB Ser. 11-70, Class SH, IO, 5.723s, 2041 3,530,000 856,202 IFB Ser. 10-43, Class KS, IO, 5.583s, 2040 2,661,101 403,955 IFB Ser. 10-31, Class SA, IO, 5.583s, 2040 3,971,719 654,139 IFB Ser. 10-37, Class SG, IO, 5.533s, 2040 3,034,114 480,361 IFB Ser. 10-115, Class BS, IO, 5.233s, 2040 3,778,045 560,095 Ser. 13-22, Class OI, IO, 5s, 2043 3,219,432 727,302 Ser. 13-3, Class IT, IO, 5s, 2043 2,872,857 649,698 Ser. 13-6, Class IC, IO, 5s, 2043 1,958,562 410,476 Ser. 12-146, Class IO, IO, 5s, 2042 4,537,590 957,023 Ser. 13-130, Class IB, IO, 5s, 2040 2,462,081 353,161 Ser. 13-16, Class IB, IO, 5s, 2040 3,849,975 472,387 Ser. 11-41, Class BI, IO, 5s, 2040 2,822,291 379,230 Ser. 10-35, Class UI, IO, 5s, 2040 2,615,027 588,946 Ser. 10-20, Class UI, IO, 5s, 2040 2,246,515 477,205 Ser. 10-9, Class UI, IO, 5s, 2040 15,026,817 3,336,264 Ser. 09-121, Class UI, IO, 5s, 2039 4,816,935 1,049,369 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 6,487,923 1,410,825 6 Putnam VT Diversified Income Fund MORTGAGE-BACKED SECURITIES (45.5%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 13-24, Class IC, IO, 4 1/2s, 2043 $1,306,656 $281,075 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 3,816,876 820,476 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 451,535 84,121 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 2,062,486 421,521 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 11,440,884 2,458,425 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 7,986,005 1,755,716 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 1,113,396 205,644 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 5,286,060 922,100 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 1,529,637 179,732 Ser. 13-165, Class IL, IO, 4s, 2043 2,143,441 382,819 Ser. 12-47, Class CI, IO, 4s, 2042 4,296,564 989,094 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 3,088,267 447,805 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 8,176,515 1,499,736 Ser. 13-28, Class IO, IO, 3 1/2s, 2043 2,963,728 473,270 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 3,479,405 609,731 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 5,495,612 896,005 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 3,784,835 666,131 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 2,973,250 698,732 Ser. 06-36, Class OD, PO, zero %, 2036 5,041 4,369 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 6.007s, 2045 3,759,848 657,973 Commercial mortgage-backed securities (15.2%) Banc of America Commercial Mortgage Trust FRB Ser. 05-6, Class G, 5.184s, 2047 829,000 805,542 Ser. 05-4, Class C, 5.147s, 2045 927,000 880,650 Banc of America Commercial Mortgage Trust 144A Ser. 01-1, Class K, 6 1/8s, 2036 247,828 119,453 Ser. 07-5, Class XW, IO, 0.364s, 2051 37,235,042 345,429 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 5.887s, 2050 490,000 476,525 FRB Ser. 06-PW11, Class AJ, 5.439s, 2039 155,000 159,166 Ser. 05-PWR7, Class B, 5.214s, 2041 923,000 933,511 Ser. 05-PWR9, Class C, 5.055s, 2042 499,000 471,705 Ser. 05-PWR9, Class AJ, 4.985s, 2042 229,000 233,191 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 779,000 762,566 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 501,000 454,307 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.118s, 2044 578,000 560,660 Ser. 07-CD5, Class XS, IO, 0.043s, 2044 24,708,763 109,012 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 460,000 477,572 FRB Ser. 04-LB3A, Class E, 5.364s, 2037 852,000 862,480 COMM Mortgage Trust 144A FRB Ser. 13-LC6, Class D, 4.29s, 2046 980,000 825,808 FRB Ser. 13-CR6, Class D, 4.176s, 2046 741,000 614,897 FRB Ser. 13-CR8, Class D, 3.971s, 2046 902,000 729,999 FRB Ser. 07-C9, Class AJFL, 0.86s, 2049 1,154,000 1,015,520 Cornerstone Titan PLC 144A FRB Ser. 05-CT2A, Class E, 1.567s, 2014 (Ireland) GBP 97,171 144,014 FRB Ser. 05-CT1A, Class D, 1.565s, 2014 (Ireland) GBP 5,652 9,265 Credit Suisse First Boston Commercial Mortgage Trust Ser. 05-C5, Class C, 5.1s, 2038 $478,000 489,418 MORTGAGE-BACKED SECURITIES (45.5%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class G, 5.881s, 2035 $2,558,000 $2,429,826 Ser. 02-CP5, Class M, 5 1/4s, 2035 129,478 8,092 Credit Suisse Mortgage Capital Certificates Ser. 06-C5, Class AX, IO, 0.211s, 2039 25,427,926 147,482 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 476,332 19,530 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.418s, 2044 740,000 729,427 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.032s, 2020 2,042,770 37,730 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 220,043 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C4, Class AJ, 5.31s, 2045 537,000 521,212 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 561,000 494,735 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 1,053,000 1,050,470 GS Mortgage Securities Trust Ser. 05-GG4, Class AJ, 4.782s, 2039 2,872,000 2,898,463 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.638s, 2045 865,000 840,694 FRB Ser. 11-GC3, Class D, 5.543s, 2044 664,000 668,587 FRB Ser. GC10, Class D, 4.415s, 2046 498,000 430,421 Ser. 05-GG4, Class XC, IO, 0.742s, 2039 76,634,982 574,762 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.165s, 2030 (Cayman Islands) 289,000 193,775 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.071s, 2051 494,500 505,923 FRB Ser. 06-LDP7, Class AJ, 5.863s, 2045 466,000 467,372 Ser. 06-LDP6, Class AJ, 5.565s, 2043 1,508,000 1,540,120 FRB Ser. 05-LDP3, Class D, 5.192s, 2042 974,000 943,903 FRB Ser. 04-CBX, Class B, 5.021s, 2037 316,000 320,704 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 807,000 743,598 FRB Ser. 13-C10, Class D, 4.161s, 2047 825,000 694,274 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.171s, 2051 704,000 687,866 FRB Ser. 07-CB20, Class C, 6.171s, 2051 1,004,000 935,286 FRB Ser. 11-C3, Class E, 5.541s, 2046 547,000 544,976 FRB Ser. 12-LC9, Class E, 4.427s, 2047 754,000 659,469 FRB Ser. 13-C13, Class D, 4.056s, 2046 638,000 528,922 Ser. 07-CB20, Class X1, IO, 0.154s, 2051 48,510,658 460,463 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 1,062,915 1,105,204 Ser. 98-C4, Class J, 5.6s, 2035 379,000 423,949 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 731,000 738,529 Ser. 06-C6, Class E, 5.541s, 2039 900,000 834,930 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.38s, 2028 45,594 5 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.263s, 2051 575,000 614,675 FRB Ser. 07-C1, Class A3, 5.858s, 2050 38,913 40,035 Ser. 05-MCP1, Class D, 5.023s, 2043 454,000 439,881 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 758,000 720,100 Putnam VT Diversified Income Fund 7 MORTGAGE-BACKED SECURITIES (45.5%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5.488s, 2049 $1,269,206 $91,002 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.083s, 2046 536,000 443,578 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 1,320,000 1,341,672 Ser. 07-HQ11, Class C, 5.558s, 2044 588,000 514,618 FRB Ser. 06-HQ8, Class B, 5.497s, 2044 2,160,000 2,106,648 FRB Ser. 06-HQ8, Class D, 5.497s, 2044 513,000 450,158 Ser. 06-HQ10, Class AJ, 5.389s, 2041 545,000 548,434 Ser. 04-IQ8, Class C, 5.3s, 2040 1,680,000 1,713,096 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 954,027 907,518 FRB Ser. 04-HQ3, Class K, 5.759s, 2041 533,000 552,774 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 1,158,069 1,160,385 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 158,000 118,500 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 453,399 113,350 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.958s, 2049 376,000 334,368 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.997s, 2045 2,423,000 2,433,177 FRB Ser. 06-C25, Class AJ, 5.724s, 2043 735,000 757,859 FRB Ser. 05-C20, Class B, 5.241s, 2042 1,922,000 1,975,739 Ser. 07-C34, IO, 0.337s, 2046 13,158,039 159,212 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class H, 4.251s, 2035 1,526,000 1,464,960 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.563s, 2045 688,000 664,995 Residential mortgage-backed securities (non-agency) (9.1%) Banc of America Funding Corp. Ser. 06-2, Class 2A2, 6 1/4s, 2036 477,635 476,226 Ser. 06-2, Class 2A13, 6s, 2036 877,328 879,521 FRB Ser. 06-G, Class 2A5, 0.447s, 2036 550,473 473,407 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 184,015 100,490 Ser. 13-RR1, Class 3A3, 13.057s, 2037 470,088 394,639 Ser. 13-RR1, Class 9A4, 10.132s, 2036 310,000 311,085 Ser. 13-RR1, Class 2A4, 9.588s, 2036 640,000 584,320 Ser. 13-RR1, Class 3A2, 4s, 2037 410,101 407,805 Ser. 13-RR1, Class 4A2, 4s, 2037 461,294 456,589 Ser. 12-RR10, Class 8A2, 4s, 2036 378,620 374,759 FRB Ser. 12-RR10, Class 9A2, 2.66s, 2035 1,270,000 1,110,615 Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 3A3, 13.114s, 2036 618,542 430,017 FRB Ser. 12-RR12, Class 2A3, 12 5/8s, 2035 412,151 379,179 FRB Ser. 12-RR11, Class 5A3, 11.012s, 2037 240,094 144,320 FRB Ser. 13-RR2, Class 3A2, 7.67s, 2036 440,000 407,000 FRB Ser. 10-RR12, Class 6A1, 5.995s, 2037 1,400,549 1,428,980 Ser. 12-RR12, Class 2A2, 4s, 2035 317,185 313,950 FRB Ser. 12-RR1, Class 1A4, 2.758s, 2037 508,818 359,226 FRB Ser. 09-RR11, Class 2A2, 2.43s, 2035 1,060,000 901,000 Ser. 09-RR7, Class 1A7, IO, 1.685s, 2046 33,411,255 1,044,102 Ser. 09-RR7, Class 2A7, IO, 1.508s, 2047 38,096,648 1,192,425 FRB Ser. 12-RR1, Class 6A5, 0.358s, 2046 500,000 436,250 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.04s, 2034 34,783 2,423 MORTGAGE-BACKED SECURITIES (45.5%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 11-2, Class 3A2, 8.329s, 2037 $500,000 $478,960 FRB Ser. 11-12, Class 2A2, 0.535s, 2035 1,160,000 939,600 Countrywide Alternative Loan Trust Ser. 07-16CB, Class 4A7, 6s, 2037 841,099 732,682 FRB Ser. 05-81, Class A1, 0.445s, 2037 1,076,497 791,871 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-4R, Class 3A4, 2.702s, 2038 800,000 720,000 DSLA Mortgage Loan Trust Ser. 04-AR2, Class X2, IO, 2.253s, 2044 5,697,616 292,448 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.067s, 2043 (United Kingdom) GBP 328,968 540,015 FRB Ser. 03-2, Class 2C1, 2.77s, 2043 (United Kingdom) EUR 880,000 1,200,083 Green Tree Financial Corp. Ser. 95-F, Class B2, 7.1s, 2021 $3,185 3,176 GSR Mortgage Loan Trust FRB Ser. 05-AR4, Class 3A5, 2.651s, 2035 500,000 464,375 IndyMac INDX Mortgage Loan Trust FRB Ser. 06-AR15, Class A1, 0.285s, 2036 642,768 478,219 JPMorgan Mortgage Trust FRB Ser. 07-A1, Class 3A4, 2.813s, 2035 532,792 452,873 MLCC Mortgage Investors, Inc. Ser. 04-A, Class XA2, IO, 1.154s, 2029 7,698,726 298,711 Mortgage IT Trust FRB Ser. 05-3, Class A2, 0.515s, 2035 598,567 509,381 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 1A1, 0.943s, 2046 568,665 359,681 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.213s, 2046 2,108,731 1,845,139 FRB Ser. 06-AR3, Class A1B, 1.143s, 2046 1,177,224 951,197 FRB Ser. 05-AR19, Class A1C3, 0.665s, 2045 2,395,006 2,011,805 FRB Ser. 05-AR8, Class 2AC2, 5/8s, 2045 1,474,190 1,283,282 FRB Ser. 05-AR11, Class A1B2, 0.615s, 2045 878,573 755,573 FRB Ser. 05-AR13, Class A1B2, 0.595s, 2045 1,098,091 977,301 FRB Ser. 05-AR17, Class A1B2, 0.575s, 2045 913,014 778,345 FRB Ser. 05-AR19, Class A1C4, 0.565s, 2045 809,544 663,826 FRB Ser. 05-AR11, Class A1B3, 0.565s, 2045 1,682,341 1,472,048 FRB Ser. 05-AR8, Class 2AC3, 0.555s, 2045 525,593 457,529 FRB Ser. 05-AR6, Class 2AB3, 0.435s, 2045 497,397 447,657 Wells Fargo Mortgage Backed Securities Trust Ser. 07-12, Class A7, 5 1/2s, 2037 367,732 371,777 Total mortgage-backed securities (cost $152,795,106) CORPORATE BONDS AND NOTES (32.3%)* Principal amount Value Basic materials (2.2%) ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) $75,000 $94,980 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 88,425 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 395,000 376,238 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 249,000 267,675 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 186,000 195,765 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 128,925 8 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Basic materials cont. Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) $250,000 $266,250 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 205,000 211,765 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 15,000 15,675 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 368,000 388,240 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 115,000 129,088 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 61,000 63,288 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 207,000 218,137 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 200,000 198,000 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 213,000 229,508 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 278,000 331,863 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 270,000 276,750 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s,2018 273,000 283,579 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 387,000 437,310 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 260,000 256,100 Huntsman International, LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2021 EUR 100,000 138,086 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) $54,000 46,440 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 70,000 76,738 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 330,000 378,675 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 256,000 284,800 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 26,000 27,235 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 100,000 105,250 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 110,000 106,150 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 155,000 172,438 Nufarm Australia, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2019 (Australia) 60,000 62,400 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 215,000 231,125 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 185,300 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 170,000 190,400 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 177,000 187,620 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s,2023 145,000 141,194 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 40,000 43,200 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 55,000 59,538 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Basic materials cont. Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 $25,000 $24,938 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 230,000 261,050 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 180,000 191,250 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 155,000 158,100 USG Corp. sr. unsec. notes 9 3/4s, 2018 178,000 210,485 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 130,000 135,525 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 70,000 67,550 Capital goods (1.9%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 455,000 493,675 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 508,000 581,660 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 251,000 274,845 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 116,000 124,410 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 33,000 38,198 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 135,000 143,438 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 125,000 124,063 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 237,000 260,404 Consolidated Container Co., LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 36,000 38,205 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s,2023 180,000 168,300 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 104,000 107,120 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 73,000 52,195 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 242,000 248,050 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 240,000 258,900 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 299,000 385,689 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 248,000 250,480 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 215,000 203,175 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 105,000 110,513 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 155,000 163,913 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 200,000 221,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 90,000 91,800 Putnam VT Diversified Income Fund 9 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Capital goods cont. Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 $200,000 $221,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 110,000 117,975 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 265,000 282,888 Schaeffl er Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) ‡‡ EUR 110,000 161,731 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 $200,000 214,000 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 195,000 213,038 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 55,000 58,850 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 270,000 278,775 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 254,000 271,780 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 50,000 53,750 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 291,000 312,098 Triumph Group, Inc. company guaranty sr. unsec. notes 4 7/8s,2021 190,000 184,300 WESCO Distribution, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 40,000 40,000 Communication services (4.1%) Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 282,000 328,530 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 73,755 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 13,000 14,511 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 162,000 166,860 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 125,000 116,563 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s,2023 85,000 78,838 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 100,000 105,250 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s,2023 175,000 177,188 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s,2020 50,000 50,875 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 90,000 96,975 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 257,000 251,860 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s,2021 200,000 216,000 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 50,000 51,750 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 343,000 356,720 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 155,000 164,300 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 451,000 460,020 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Communication services cont. Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 $169,000 $193,505 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 60,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 277,000 299,853 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 337,000 375,755 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 105,000 108,150 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 189,000 208,373 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 224,000 240,240 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 509,000 545,903 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 320,000 340,000 Kabel Deutschland GmbH 144A sr. bonds 6 1/2s,2018 (Germany) EUR 140,000 203,871 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 $169,000 189,069 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 184,000 206,080 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 50,000 54,750 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 26,000 27,560 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 65,000 65,650 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 71,000 76,769 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 297,000 306,653 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 258,000 267,675 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 195,000 147,225 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 240,000 420,995 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $221,000 213,818 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 55,000 57,730 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 148,000 157,615 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 78,000 83,655 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 72,800 Sprint Capital Corp. company guaranty 6 7/8s, 2028 182,000 171,535 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 670,000 775,525 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 134,000 145,390 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 531,000 638,528 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 245,000 263,375 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 175,000 187,906 10 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Communication services cont. T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s,2018 $85,000 $89,463 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 365,000 533,458 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 110,000 160,915 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 175,000 261,574 Unitymedia KabelBW GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 400,000 607,867 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 421,000 637,318 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $201,000 196,478 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 50,000 89,962 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 290,000 492,231 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $406,000 450,660 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 445,000 647,436 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 $363,000 414,728 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 149,000 157,940 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 110,000 102,850 Consumer cyclicals (5.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 38,588 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 212,000 242,475 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 360,000 416,700 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 75,250 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 75,000 83,625 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 134,000 134,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 131,000 131,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 62,000 62,465 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 225,000 233,438 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 100,000 100,610 Building Materials Corp. of America 144A company guaranty sr. unsec. notes 7 1/2s, 2020 140,000 151,200 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 150,000 162,375 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Consumer cyclicals cont. Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 $185,000 $208,356 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 180,000 175,050 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 20,000 21,700 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 125,000 123,438 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 30,000 30,225 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 351,000 353,633 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 50,000 57,500 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 20,000 23,050 Chinos Intermediate Holdings A, Inc. 144A sr. unsec. notes 7 3/4s, 2019 ‡‡ 80,000 81,400 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 210,000 238,875 Churchill Downs, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 80,000 81,400 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 30,000 28,200 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 60,000 66,300 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 180,000 181,800 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 318,000 324,360 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 252,000 264,915 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 145,000 148,081 CST Brands, Inc. company guaranty sr. unsec. notes 5s, 2023 235,000 226,775 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 213,000 224,715 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 45,000 45,788 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 250,000 265,625 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 241,000 256,665 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 60,000 58,500 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 120,000 121,500 Gibson Brands, Inc. 144A sr. notes 8 7/8s,2018 163,000 171,558 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 180,000 180,000 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 70,000 71,575 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 260,000 276,250 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 335,000 329,311 Griffey Intermediate, Inc./Griffey Finance Sub LLC 144A sr. unsec. notes 7s, 2020 $187,000 147,730 Grupo Televisa S.A.B. sr. unsec. notes 6s, 2018 (Mexico) 70,000 77,967 Putnam VT Diversified Income Fund 11 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Consumer cyclicals cont. Grupo Televisa, S.A.B sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 3,500,000 $203,569 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ $45,000 45,844 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 226,000 247,753 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 165,000 176,138 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 475,000 514,188 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 95,000 99,394 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 145,000 154,425 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 375,000 410,625 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 105,000 107,363 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 70,000 71,750 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 255,000 263,925 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 90,000 83,475 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 156,000 171,600 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 175,000 173,250 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 400,000 455,000 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 85,000 93,500 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 155,000 165,850 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 140,000 155,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 50,000 52,688 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 ‡‡ 180,000 186,300 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 124,000 126,947 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 691,867 768,837 Navistar International Corp. sr. notes 8 1/4s,2021 252,000 260,190 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 355,000 371,419 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 139,000 145,603 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 100,000 104,500 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 125,000 123,750 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 110,000 117,700 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 92,000 89,470 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 380,000 419,425 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 149,000 165,018 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Consumer cyclicals cont. Owens Corning company guaranty sr. unsec. notes 9s, 2019 $123,000 $151,290 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 200,000 197,500 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 200,000 204,500 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 140,000 150,150 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 90,000 91,800 Quiksilver, Inc./QS Wholesale, Inc. company guaranty sr. unsec. notes 10s, 2020 25,000 28,250 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. notes 7 7/8s, 2018 25,000 27,125 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 183,000 179,798 Rent-A-Center, Inc./TX company guaranty sr. unsec. notes 4 3/4s, 2021 90,000 84,375 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 69,000 75,124 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 211,000 235,265 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 381,000 421,005 Schaeffl er Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Netherlands) EUR 355,000 554,304 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 $85,000 83,725 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 90,000 90,900 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 87,000 89,828 Sirius XM Holdings, Inc. 144A sr. unsec. notes 5 1/4s, 2022 25,000 25,313 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 181,000 176,928 Spectrum Brands Escrow Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 15,000 15,938 Spectrum Brands Escrow Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 15,000 16,013 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 145,000 156,056 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 85,000 88,613 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s,2021 45,000 43,425 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 85,000 82,663 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 286,000 290,290 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 195,730 207,474 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 340,000 390,150 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 65,000 65,813 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 122,000 134,200 12 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Consumer cyclicals cont. Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 $8,000 $8,790 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 265,000 283,219 Consumer staples (1.8%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 326,000 293,400 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 111,956 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 95,000 92,031 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 120,000 114,900 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 256,000 284,160 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 139,000 143,170 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 65,000 62,238 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 275,000 298,375 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 55,800 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 285,000 267,900 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 250,000 283,750 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 122,763 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 60,000 56,550 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 50,000 49,000 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 167,000 184,535 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 160,000 177,600 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 225,000 245,250 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 303,000 519,731 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) $200,000 178,477 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s,2020 318,000 307,665 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 102,481 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 40,000 41,300 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 50,000 51,813 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 83,000 90,055 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 460,000 480,700 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 130,000 137,963 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 60,000 65,400 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 224,000 241,920 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Consumer staples cont. Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 $115,000 $123,050 Post Holdings, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 25,000 26,750 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 145,000 146,088 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 290,000 286,013 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 300,000 344,250 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 75,000 84,375 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 190,000 200,925 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2021 50,000 51,250 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 35,000 36,575 Wells Enterprises, Inc. 144A sr. notes 6 3/4s,2020 59,000 59,885 Energy (6.7%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 182,000 193,830 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s,2022 165,000 176,550 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s,2023 339,000 327,135 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 165,000 141,075 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 150,000 151,500 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 247,000 259,350 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 65,000 69,388 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 200,000 215,000 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 404,000 437,330 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 195,000 220,350 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 55,000 82,239 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $60,000 61,800 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 300,000 324,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 130,000 133,575 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 116,000 119,770 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 295,000 190,927 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $114,000 78,375 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 173,000 187,273 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 668,000 703,905 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 440,000 457,050 Putnam VT Diversified Income Fund 13 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Energy cont. Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2021 $94,000 $106,573 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 305,000 320,631 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 148,000 163,170 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 43,000 45,688 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 425,000 405,875 Forbes Energy Services, Ltd. company guaranty sr. unsec. notes 9s, 2019 200,000 196,000 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 335,000 347,603 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 252,900 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 690,000 851,695 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 149,000 175,494 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 510,545 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 267,000 277,680 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 386,000 411,090 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 150,000 156,375 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 520,000 525,200 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 21,275 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 90,000 99,788 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 180,000 193,050 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 158,000 161,950 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 70,000 77,700 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 45,000 44,775 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 253,000 282,728 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7s, 2019 315,000 318,150 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) † 104,000 31,200 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 470,313 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 329,000 346,273 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 141,000 142,058 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 300,000 225,000 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 335,000 332,960 Newfield Exploration Co. sr. unsec. notes 5 3/4s,2022 100,000 103,125 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Energy cont. Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 $113,000 $118,368 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 140,000 148,750 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 125,000 132,500 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 250,000 271,288 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 185,000 188,700 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 315,000 354,375 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 399,950 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 200,000 183,500 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 404,000 408,040 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 202,000 191,104 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 3,210,000 2,387,967 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 265,000 143,659 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,280,000 1,177,370 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,605,000 1,332,599 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 1,965,000 1,635,863 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 210,000 227,325 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 100,000 98,250 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 173,000 185,110 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 119,000 118,703 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 100,000 99,250 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 95,000 98,563 Samson Investment Co. 144A sr. unsec. notes 10 1/2s, 2020 535,000 583,150 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 116,000 121,510 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 75,000 81,000 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 210,000 226,800 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 115,000 122,188 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 130,000 136,500 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) 60,000 61,950 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 60,000 57,883 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) $45,000 45,477 14 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Energy cont. Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 $220,000 $232,100 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 210,000 219,450 Williams Cos., Inc. (The) notes 7 3/4s, 2031 69,000 73,983 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 102,000 117,617 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s,2017 240,000 256,200 Financials (4.8%) Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 198,000 205,920 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 400,000 466,000 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 185,000 223,850 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) 240,000 224,400 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,055,000 1,011,779 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 82,000 87,740 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 99,000 95,164 CIT Group, Inc. sr. unsec. notes 5s,2023 125,000 120,313 CIT Group, Inc. sr. unsec. notes 5s, 2022 325,000 316,875 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s,2020 175,000 185,938 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 215,000 230,588 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 230,000 192,625 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 250,000 258,750 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 332,000 356,485 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 220,000 226,050 HSBC Capital Funding LP/Jersey bank guaranty jr. unsec. sub. FRB bonds 5.13s, perpetual maturity (Jersey) EUR 208,000 300,066 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 $190,000 197,600 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A sr. unsec. notes 6s, 2020 150,000 154,500 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 35,000 37,888 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 45,000 43,088 International Lease Finance Corp. sr. unsec. unsub. notes 3 7/8s, 2018 220,000 221,100 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 145,000 160,588 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) 115,000 122,820 Liberty Mutual Insurance Co. 144A notes 7.697s,2097 375,000 382,480 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 102,000 109,140 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 265,000 274,275 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Financials cont. National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) $163,000 $165,445 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 105,000 118,125 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 100,000 103,750 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 85,000 86,381 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s,2021 270,000 257,175 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 265,000 265,663 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 243,000 243,000 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 299,000 305,354 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 176,138 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 60,000 60,150 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s,2021 235,000 233,238 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 300,000 292,500 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.092s, perpetual maturity (United Kingdom) EUR 400,000 535,147 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) $105,000 105,748 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. notes 5.298s, 2017 (Russia) 900,000 929,119 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 250,000 263,533 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 200,000 201,500 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 345,000 377,085 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 100,000 100,000 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 215,000 221,413 UBS AG/Jersey Branch jr. unsec. sub. FRB bonds 4.28s, perpetual maturity (Jersey) EUR 133,000 184,309 UBS AG/Jersey Branch jr. unsec. sub. FRN notes Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 200,000 304,580 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $250,000 237,133 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 255,000 266,475 VTB Bank OJSC 144A jr. unsec. sub. FRN notes 9 1/2s, perpetual maturity (Russia) 1,000,000 1,080,365 VTB Bank OJSC Via VTB Capital SA sr. unsec. notes Ser. 6, 6 1/4s, 2035 (Russia) 400,000 424,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,648,000 1,798,298 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 1,498,000 1,587,880 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 140,000 141,750 Putnam VT Diversified Income Fund 15 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Health care (2.3%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 $225,000 $230,625 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 165,000 171,600 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 193,000 207,475 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 223,281 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 $285,000 299,250 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 211,000 224,715 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 260,000 398,812 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ $50,000 50,938 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 205,000 212,175 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 100,000 108,500 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) ‡‡ 200,000 204,750 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 145,545 Endo Finance Co. 144A company guaranty sr. unsec. notes 5 3/4s, 2022 $80,000 80,700 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 82,000 88,868 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 221,400 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 225,000 248,625 HCA, Inc. sr. notes 6 1/2s, 2020 696,000 764,730 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 74,000 81,400 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 420,000 452,550 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 ‡‡ 100,000 103,750 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 202,000 214,120 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 112,000 119,000 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 105,000 111,038 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 180,000 202,500 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 242,000 278,300 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 160,000 180,400 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 ‡‡ 120,000 124,650 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 145,000 159,500 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 152,000 165,110 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 271,000 280,146 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 60,000 61,500 Service Corp. International/US sr. notes 7s, 2019 105,000 112,350 CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Health care cont. Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 $90,000 $91,125 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 135,000 143,100 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 215,000 225,750 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 60,000 56,850 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 185,000 173,900 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 255,000 283,050 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 105,000 109,594 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 43,100 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 100,000 107,000 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 40,000 42,150 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 42,600 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 255,000 280,181 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 145,000 148,263 Technology (1.1%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 85,000 88,825 Avaya, Inc. 144A company guaranty notes 10 1/2s,2021 148,000 141,340 Avaya, Inc. 144A company guaranty sr. notes 7s,2019 378,000 370,440 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 106,000 115,010 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 435,000 510,581 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 384,000 408,480 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 107,000 114,223 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 170,000 187,638 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 250,000 263,750 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 ## 50,000 52,750 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 51,000 57,885 Freescale Semiconductor, Inc. 144A sr. notes 6s,2022 115,000 116,294 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 70,000 78,750 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 210,000 215,250 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 230,000 224,250 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 145,000 152,250 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 203,000 221,270 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 257,000 280,773 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 230,000 354,776 16 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (32.3%)* cont. Principal amount Value Transportation (0.4%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 668,000 $793,767 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 $249,000 269,543 United Continental Holdings, Inc. company guaranty sr. unsec. notes 6s, 2020 115,000 114,856 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 175,000 173,250 Utilities and power (2.0%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 720,000 846,000 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s,2021 180,000 202,950 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s,2023 85,000 79,688 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 305,000 333,975 Calpine Corp. 144A company guaranty sr. notes 6s,2022 50,000 51,125 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 40,000 39,200 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 290,000 313,320 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 555,000 694 El Paso Corp. sr. unsec. notes 7s, 2017 285,000 322,232 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 345,000 433,259 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 426,000 452,625 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 120,000 141,000 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 550,000 583,000 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 201,000 225,623 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 116,000 124,845 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 70,000 78,400 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 345,000 398,044 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 141,592 147,256 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s,2023 80,000 74,572 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 261,000 289,710 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 73,613 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 45,000 44,100 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 845,000 922,005 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 400,000 443,000 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 151,125 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 120,000 109,200 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 65,000 76,546 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 119,000 87,465 Vattenfall AB jr. unsec. sub. FRB bonds 5 1/4s, perpetual maturity (Sweden) EUR 156,000 223,331 Total corporate bonds and notes (cost $111,590,818) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (13.8%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.1%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $453,628 $508,789 U.S. Government Agency Mortgage Obligations (13.7%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, January 1, 2044 3,000,000 3,300,703 5s, February 1, 2037 54,720 59,416 4 1/2s, August 1, 2039 210,130 222,878 4s, TBA, January 1, 2044 35,000,000 36,066,408 3 1/2s, TBA, January 1, 2044 1,000,000 994,219 3s, TBA, January 1, 2044 9,000,000 8,552,813 Total U.S. government and agency mortgage obligations (cost $50,233,496) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.3%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $322,469 $238,401 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 2,270,000 2,048,675 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 4,315,000 4,299,898 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 3,056,443 2,307,614 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) units 1,350 541,227 Chile (Republic of) notes 5 1/2s, 2020 (Chile) CLP 235,500,000 460,275 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) $400,000 398,200 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 360,000 376,740 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 275,000 250,938 Gabon (Republic of) 144A unsec. bonds 6 3/8s, 2024 (Gabon) 400,000 401,500 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 274,000 292,659 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 947,185 911,855 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2042 (Greece) †† EUR 223,600 155,972 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2041 (Greece) †† EUR 163,600 114,589 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2040 (Greece) †† EUR 223,600 157,168 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2039 (Greece) †† EUR 343,600 241,965 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2038 (Greece) †† EUR 1,213,600 854,926 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2037 (Greece) †† EUR 293,600 207,805 Putnam VT Diversified Income Fund 17 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.3%)* cont. Principal amount Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2036 (Greece) †† EUR 563,600 $400,589 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2035 (Greece) †† EUR 783,600 560,699 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2034 (Greece) †† EUR 473,600 342,269 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2033 (Greece) †† EUR 223,600 163,038 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2032 (Greece) †† EUR 503,600 371,716 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2031 (Greece) †† EUR 103,600 77,668 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2030 (Greece) †† EUR 1,393,600 1,063,802 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2029 (Greece) †† EUR 163,600 126,497 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2028 (Greece) †† EUR 783,600 621,056 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2027 (Greece) †† EUR 163,600 132,520 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2026 (Greece) †† EUR 663,600 552,523 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2025 (Greece) †† EUR 2,183,600 1,873,731 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) †† EUR 203,000 179,803 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) †† EUR 943,600 868,604 Hungary (Government of) sr. unsec. unsub. notes 4 1/8s, 2018 (Hungary) $480,000 481,128 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 285,000 240,973 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) 575,000 573,241 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 13,350,000 402,773 Iraq (Republic of) 144A bonds 5.8s, 2028 (Iraq) $695,000 590,750 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 (Ireland) EUR 1,920,000 3,000,697 Portugal (Republic of) sr. unsec. unsub. bonds 4.35s, 2017 (Portugal) EUR 570,000 779,389 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) $235,000 237,938 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 1,388,226 1,615,895 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 200,000 208,398 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.3%)* cont. Principal amount Value Serbia (Republic of) 144A sr. unsec. bonds 4 7/8s, 2020 (Serbia) $150,000 $141,759 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 90,629 89,511 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 (Spain) EUR 570,000 870,436 Sri Lanka (Republic of) 144A notes 7.4s, 2015 (Sri Lanka) $240,000 249,022 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 (Turkey) 1,230,000 1,409,260 Turkey (Republic of) unsec. bonds 6s, 2041 (Turkey) 975,000 861,052 Ukraine (Government of) 144A sr. unsec. bonds 7.95s, 2014 (Ukraine) 400,000 401,034 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 1,805,000 1,794,710 United Mexican States sr. unsec. notes 5 3/4s, 2110 (Mexico) 220,000 203,500 Venezuela (Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) 265,000 166,881 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 (Venezuela) 1,215,000 1,192,340 Total foreign government and agency bonds and notes (cost $34,703,652) SENIOR LOANS (1.7%)* c Principal amount Value Air Medical Group Holdings, Inc. bank term loan FRN 8 3/8s, 2018 ‡‡ $250,000 $243,750 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 168,300 168,581 Asurion, LLC/CA bank term loan FRN Ser. B1, 4 1/2s, 2019 169,146 168,887 Avaya, Inc. bank term loan FRN Ser. B3, 4.762s,2017 169,013 164,683 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 33,925 34,278 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 1,052,078 1,002,762 CCM Merger, Inc. bank term loan FRN Ser. B, 5s,2017 288,017 290,537 Chesapeake Energy Corp. bank term loan FRN Ser. B, 5 3/4s, 2017 283,000 288,711 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.918s, 2019 569,000 542,921 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 196,420 196,770 First Data Corp. bank term loan FRN 4.17s, 2018 121,183 121,229 First Data Corp. bank term loan FRN 4.17s, 2017 12,896 12,912 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 241,020 241,773 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 324,188 327,629 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 114,422 106,675 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 179,100 180,320 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 125,056 125,642 J.C. Penney Corp., Inc. bank term loan FRN 6s,2018 95,520 93,172 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s,2017 65,367 66,286 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 5s, 2020 270,000 273,182 18 Putnam VT Diversified Income Fund SENIOR LOANS (1.7%)* c cont. Principal amount Value Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 $116,700 116,700 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 140,000 140,438 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 645,637 443,552 Travelport, LLC bank term loan FRN 9 1/2s, 2016 310,111 320,448 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 64,431 65,559 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s,2020 164,175 166,113 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 4 1/2s, 2020 153,838 154,607 Total senior loans (cost $6,113,761) PREFERRED STOCKS (0.2%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 438 $418,331 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 8,855 236,783 M/I Homes, Inc. $2.438 pfd. 5,132 129,840 Total preferred stocks (cost $652,758) COMMON STOCKS (0.1%)* Shares Value Tribune Co. † 4,609 $356,737 Tribune Co. Class 1C F 402,438 100,609 Trump Entertainment Resorts, Inc. † 71 142 Total common stocks (cost $223,875) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value United Technologies Corp. $3.75 cv. pfd. 2,800 $183,316 Total convertible preferred stocks (cost $140,000) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $125,000 $170,625 Total convertible bonds and notes (cost $135,266) PURCHASED SWAP OPTIONS OUTSTANDING (—%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.79625/3 month USD-LIBOR-BBA/May-24 May-14/2.79625 $21,714,900 $76,219 Total purchased swap options outstanding (cost $246,464) WARRANTS (—%)* † Expiration date Strike price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $3,395 Total warrants (cost $111) SHORT-TERM INVESTMENTS (8.7%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.08% L 12,455,940 $12,455,940 U.S. Treasury Bills with an effective yield of 0.15%, February 6, 2014 # Δ § $1,092,000 1,091,836 U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 234,000 233,993 U.S. Treasury Bills with an effective yield of 0.12%, September 18, 2014 Δ § 107,000 106,942 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, July 24, 2014 # Δ § 3,540,000 3,538,453 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.10%, April 3, 2014 Δ § 2,504,000 2,503,557 SHORT-TERM INVESTMENTS (8.7%)* cont. Principal amount Value U.S. Treasury Bills with effective yields ranging from 0.08% to 0.13%, May 29, 2014 # Δ § $9,799,000 $9,796,697 U.S. Treasury Bills with effective yields ranging from 0.08% to 0.10%, August 21, 2014 # Δ § 1,707,000 1,706,234 Total short-term investments (cost $31,430,966) Total investments (cost $388,266,273) Key to holding’s currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso RUB Russian Ruble SEK Swedish Krona USD/$ United States Dollar ZAR South African Rand Key to holding’s abbreviations bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reportingperiod. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2013 through December 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $359,815,353. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). Putnam VT Diversified Income Fund 19 c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $109,179,238 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 80.8% Ireland 0.8% Russia 2.7 Ukraine 0.7 Greece 2.2 Brazil 0.7 Argentina 2.2 Turkey 0.6 Venezuela 2.0 Germany 0.5 United Kingdom 1.1 Indonesia 0.5 Luxembourg 1.0 Other 3.4 Canada 0.8 Total 100.0% FORWARD CURRENCY CONTRACTS at 12/31/13 (aggregate face value $134,257,857) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Brazilian Real Buy 1/3/14 $1,070,213 $1,137,673 $(67,460) Brazilian Real Sell 1/3/14 1,070,213 1,077,867 7,654 Chilean Peso Sell 1/16/14 623,035 561,260 (61,775) Singapore Dollar Sell 2/19/14 403,269 411,685 8,416 Barclays Bank PLC Australian Dollar Sell 1/16/14 886,609 852,638 (33,971) Brazilian Real Buy 1/3/14 3,222,253 3,376,723 (154,470) Brazilian Real Sell 1/3/14 3,222,253 3,291,677 69,424 Brazilian Real Sell 4/2/14 598,665 594,480 (4,185) British Pound Buy 3/19/14 1,025,812 1,010,360 15,452 Canadian Dollar Sell 1/16/14 1,795,306 1,807,610 12,304 Euro Sell 3/19/14 2,626,428 2,592,126 (34,302) Japanese Yen Sell 2/19/14 1,339,933 1,403,896 63,963 Mexican Peso Buy 1/16/14 1,274,384 1,260,014 14,370 Mexican Peso Sell 1/16/14 1,274,384 1,278,064 3,680 Norwegian Krone Buy 3/19/14 37,732 37,503 229 Polish Zloty Buy 3/19/14 284,498 276,902 7,596 Singapore Dollar Sell 2/19/14 51,191 61,362 10,171 Swiss Franc Sell 3/19/14 3,764,683 3,706,284 (58,399) Turkish Lira Buy 3/19/14 500,368 521,650 (21,282) Citibank, N.A. Australian Dollar Buy 1/16/14 329,111 346,305 (17,194) Australian Dollar Sell 1/16/14 329,111 348,343 19,232 Brazilian Real Buy 1/3/14 2,930,847 3,073,627 (142,780) Brazilian Real Sell 1/3/14 2,930,847 2,966,346 35,499 Brazilian Real Sell 4/2/14 264,050 262,334 (1,716) British Pound Sell 3/19/14 134,557 132,923 (1,634) Canadian Dollar Sell 1/16/14 75,005 86,525 11,520 Euro Buy 3/19/14 516,701 522,807 (6,106) Japanese Yen Sell 2/19/14 875,011 888,799 13,788 New Taiwan Dollar Buy 2/19/14 1,668,904 1,689,880 (20,976) New Taiwan Dollar Sell 2/19/14 1,668,904 1,694,803 25,899 New Zealand Dollar Buy 1/16/14 886,416 874,449 11,967 New Zealand Dollar Sell 1/16/14 886,416 874,637 (11,779) Swiss Franc Sell 3/19/14 1,906,850 1,877,395 (29,455) 20 Putnam VT Diversified Income Fund FORWARD CURRENCY CONTRACTS at 12/31/13 (aggregate face value $134,257,857) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Buy 3/19/14 $907,143 $907,090 $53 Canadian Dollar Sell 1/16/14 876,808 900,262 23,454 Euro Sell 3/19/14 2,090,330 2,063,076 (27,254) Indian Rupee Buy 2/19/14 532,057 531,435 622 Japanese Yen Buy 2/19/14 188,021 179,488 8,533 Mexican Peso Buy 1/16/14 1,126,071 1,094,675 31,396 New Zealand Dollar Buy 1/16/14 1,479,607 1,499,220 (19,613) New Zealand Dollar Sell 1/16/14 1,479,607 1,467,556 (12,051) Norwegian Krone Buy 3/19/14 4,456 13,441 (8,985) Singapore Dollar Sell 2/19/14 483,780 499,644 15,864 South Korean Won Buy 2/19/14 106,419 107,633 (1,214) Swedish Krona Sell 3/19/14 910,738 888,251 (22,487) Swiss Franc Sell 3/19/14 929,085 914,631 (14,454) Deutsche Bank AG Australian Dollar Sell 1/16/14 837,273 810,360 (26,913) British Pound Sell 3/19/14 414,926 411,227 (3,699) Canadian Dollar Sell 1/16/14 895,253 882,395 (12,858) Euro Sell 3/19/14 982,503 967,229 (15,274) Japanese Yen Sell 2/19/14 437,626 415,497 (22,129) Norwegian Krone Buy 3/19/14 16,293 16,191 102 Polish Zloty Buy 3/19/14 741,013 721,189 19,824 Swiss Franc Sell 3/19/14 1,825,080 1,810,601 (14,479) Goldman Sachs International Australian Dollar Buy 1/16/14 882,059 920,655 (38,596) Australian Dollar Sell 1/16/14 882,059 923,273 41,214 British Pound Buy 3/19/14 106,090 107,695 (1,605) Canadian Dollar Sell 1/16/14 1,086,105 1,084,911 (1,194) Chilean Peso Buy 1/16/14 165,294 246,440 (81,146) Euro Sell 3/19/14 1,732,793 1,706,758 (26,035) Japanese Yen Sell 2/19/14 871,160 901,735 30,575 HSBC Bank USA, National Association Canadian Dollar Sell 1/16/14 933,650 946,141 12,491 Euro Sell 3/19/14 29,990 25,684 (4,306) New Taiwan Dollar Buy 2/19/14 1,668,908 1,689,499 (20,591) New Taiwan Dollar Sell 2/19/14 1,668,908 1,694,011 25,103 JPMorgan Chase Bank N.A. Australian Dollar Sell 1/16/14 830,047 835,871 5,824 Brazilian Real Buy 1/3/14 2,706,835 2,851,008 (144,173) Brazilian Real Sell 1/3/14 2,706,835 2,742,808 35,973 British Pound Buy 3/19/14 460,772 463,386 (2,614) Canadian Dollar Sell 1/16/14 1,910,024 1,922,614 12,590 Euro Sell 3/19/14 1,360,812 1,332,512 (28,300) Japanese Yen Buy 2/19/14 20,376 21,023 (647) Japanese Yen Sell 2/19/14 20,376 21,812 1,436 Mexican Peso Buy 1/16/14 443,994 431,601 12,393 New Taiwan Dollar Buy 2/19/14 2,947,523 2,978,019 (30,496) New Taiwan Dollar Sell 2/19/14 2,947,523 2,996,765 49,242 New Zealand Dollar Buy 1/16/14 887,320 914,938 (27,618) New Zealand Dollar Sell 1/16/14 887,320 882,694 (4,626) Norwegian Krone Buy 3/19/14 1,677 1,667 10 Russian Ruble Sell 3/19/14 34,357 33,877 (480) Singapore Dollar Sell 2/19/14 1,131,989 1,154,387 22,398 Putnam VT Diversified Income Fund 21 FORWARD CURRENCY CONTRACTS at 12/31/13 (aggregate face value $134,257,857) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. South Korean Won Buy 2/19/14 $1,317,094 $1,309,798 $7,296 Swiss Franc Sell 3/19/14 897,678 897,462 (216) Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/16/14 26,050 6,498 19,552 Brazilian Real Buy 1/3/14 2,059,214 2,188,987 (129,773) Brazilian Real Sell 1/3/14 2,059,214 2,084,904 25,690 British Pound Sell 3/19/14 9,599 9,481 (118) Canadian Dollar Sell 1/16/14 899,582 913,883 14,301 Euro Buy 3/19/14 122,985 133,176 (10,191) Japanese Yen Sell 2/19/14 1,758,476 1,828,719 70,243 Mexican Peso Buy 1/16/14 633,631 620,735 12,896 State Street Bank and Trust Co. Australian Dollar Buy 1/16/14 755,197 793,227 (38,030) Brazilian Real Buy 1/3/14 2,312,684 2,460,650 (147,966) Brazilian Real Sell 1/3/14 2,312,684 2,348,240 35,556 British Pound Buy 3/19/14 903,502 893,567 9,935 Canadian Dollar Sell 1/16/14 895,441 885,973 (9,468) Chilean Peso Buy 1/16/14 566,674 582,203 (15,529) Chilean Peso Sell 1/16/14 566,674 584,486 17,812 Euro Sell 3/19/14 755,517 760,145 4,628 Japanese Yen Sell 2/19/14 862,542 923,737 61,195 Mexican Peso Buy 1/16/14 106,211 96,447 9,764 New Taiwan Dollar Buy 2/19/14 2,947,523 2,979,713 (32,190) New Taiwan Dollar Sell 2/19/14 2,947,523 2,992,881 45,358 New Zealand Dollar Buy 1/16/14 887,403 908,382 (20,979) New Zealand Dollar Sell 1/16/14 887,404 882,357 (5,047) Norwegian Krone Buy 3/19/14 491,044 487,760 3,284 Polish Zloty Buy 3/19/14 895,931 871,794 24,137 Singapore Dollar Sell 2/19/14 816,364 834,324 17,960 South Korean Won Buy 2/19/14 1,686,613 1,678,263 8,350 UBS AG Australian Dollar Buy 1/16/14 43,358 65,278 (21,920) British Pound Sell 3/19/14 12,414 977 (11,437) Canadian Dollar Sell 1/16/14 1,316,295 1,320,559 4,264 Euro Sell 3/19/14 1,249,934 1,228,892 (21,042) Japanese Yen Sell 2/19/14 525,152 542,585 17,433 Mexican Peso Buy 1/16/14 690,255 655,880 34,375 New Zealand Dollar Buy 1/16/14 887,403 908,423 (21,020) New Zealand Dollar Sell 1/16/14 887,403 875,187 (12,216) Norwegian Krone Buy 3/19/14 231,934 230,411 1,523 Russian Ruble Sell 3/19/14 198,448 195,568 (2,880) Singapore Dollar Sell 2/19/14 715,488 733,519 18,031 Swedish Krona Sell 3/19/14 893,099 879,902 (13,197) Swiss Franc Sell 3/19/14 2,715,468 2,672,901 (42,567) WestPac Banking Corp. Australian Dollar Buy 1/16/14 868,499 926,624 (58,125) Canadian Dollar Sell 1/16/14 894,125 892,507 (1,618) Euro Sell 3/19/14 1,582,984 1,551,823 (31,161) Japanese Yen Sell 2/19/14 728,420 787,207 58,787 Total 22 Putnam VT Diversified Income Fund FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/13 contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 2 $204,766 Mar-14 $(1,728) Euro-Bobl 5 yr (Long) 8 1,369,426 Mar-14 (14,885) Euro-Bund 10 yr (Short) 33 6,318,051 Mar-14 102,030 Euro-Buxl 30 yr (Short) 11 1,846,491 Mar-14 32,649 Japanese Government Bond 10 yr (Short) 3 4,082,803 Mar-14 23,632 Japanese Government Bond 10 yr Mini (Long) 12 1,632,552 Mar-14 (9,503) U.K. Gilt 10 yr (Short) 5 882,290 Mar-14 4,723 U.S. Treasury Bond 30 yr (Long) 14 1,796,375 Mar-14 (29,995) U.S. Treasury Note 5 yr (Short) 68 8,113,250 Mar-14 103,996 U.S. Treasury Note 10 yr (Long) 190 23,378,906 Mar-14 (406,986) Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/13 (premiums $238,864) Counterparty Fixed obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (1.5775)/3 month USD-LIBOR-BBA/ May-19 May-14/1.5775 $43,429,800 $58,630 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 12/31/13 Counterparty Fixed right or obligation % to Unrealized receive or (pay)/Floating rate Expiration Contract appreciation/ index/Maturity date date/strike amount (depreciation) Goldman Sachs International (1.18)/3 month USD-LIBOR-BBA/ May-17 (Purchased) May-14/1.18 $44,548,000 $ 102,460 (1.1925)/3 month USD-LIBOR-BBA/May-17 (Purchased) May-14/1.1925 44,548,000 100,679 1.035/6 month EUR-EURIBOR_ Reuters/May-17 (Written) May-14/1.035 EUR 35,632,000 (32,353) 1.029/6 month EUR-EURIBOR_ Reuters/May-17 (Written) May-14/1.029 EUR 35,632,000 (45,097) JPMorgan Chase Bank N.A. (1.155)/3 month USD-LIBOR-BBA/ May-17 (Purchased) May-14/1.155 $35,638,000 79,829 2.777/3 month USD-LIBOR-BBA/ May-24 (Purchased) May-14/2.777 21,714,900 (174,588) (1.60)/3 month USD-LIBOR-BBA/ May-19 (Written) May-14/1.60 43,429,800 179,799 1.004/6 month EUR-EURIBOR_ Reuters/May-17 (Written) May-14/1.004 EUR 26,724,000 (35,661) Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/13 (proceeds receivable Principal Settlement amount date Value Federal National Mortgage Association, 3 1/2s, January1,2044 $1,000,000 1/13/14 $994,219 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/13 Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. CAD 5,544,000 $— 11/18/23 3 month CAD-BA-CDOR 2.9675% $(86,585) CAD 7,149,000 — 12/27/23 3.20% 3 month CAD-BA- (6,609) CDOR CAD 7,245,000 — 10/31/23 2.9075% 3 month CAD-BA- 138,749 CDOR CAD 1,326,000 — 11/1/23 2.9275% 3 month CAD-BA- 23,321 CDOR CAD 2,809,000 — 12/5/18 3 month CAD-BA-CDOR 2.1125% (18,415) CAD 2,126,000 — 12/9/23 3 month CAD-BA-CDOR 3.06% (20,090) CAD 5,010,000 — 12/11/23 3.0207% 3 month CAD-BA- 64,270 CDOR CAD 3,714,000 — 12/19/23 3 month CAD-BA-CDOR 3.135% (14,403) CAD 1,999,000 — 12/20/23 3.10% 3 month CAD-BA- 13,778 CDOR CAD 1,788,000 — 12/24/23 3.12875% 3 month CAD-BA- 8,744 CDOR Barclays Bank PLC AUD 1,556,000 — 11/27/23 6 month AUD-BBR-BBSW 4.57% 2,312 AUD 2,271,000 — 12/19/23 4.56% 6 month AUD-BBR- 1,928 BBSW AUD 1,920,000 — 12/16/23 4.6275% 6 month AUD-BBR- (8,428) BBSW AUD 2,162,000 — 12/19/23 4.555% 6 month AUD-BBR- 2,631 BBSW Putnam VT Diversified Income Fund 23 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. AUD 1,798,000 $— 12/23/23 4.6165% 6 month AUD-BBR- $(5,356) BBSW AUD 899,000 — 12/23/23 4.618% 6 month AUD-BBR- (2,775) BBSW AUD 1,788,000 — 12/31/23 4.65425% 6 month AUD-BBR- (9,559) BBSW AUD 1,788,000 E — 1/6/24 4.6275% 6 month AUD-BBR- (5,045) BBSW AUD 2,680,000 E — 1/6/24 4.61% 6 month AUD-BBR- (4,086) BBSW CHF 1,809,000 — 11/18/23 1.492% 6 month 20,156 CHF-LIBOR-BBA CHF 3,588,000 — 12/5/23 1.489% 6 month 45,646 CHF-LIBOR-BBA EUR 53,658,000 E — 8/3/17 1 month EUR-EONIA-OIS-COMPOUND 1.41727% 199,307 GBP 3,732,000 — 8/15/31 3.60% 6 month (255,561) GBP-LIBOR-BBA Credit Suisse International AUD 8,990,000 — 11/18/23 6 month AUD-BBR-BBSW 4.545% 1,747 AUD 2,256,000 — 12/16/23 4.63% 6 month AUD-BBR- (10,328) BBSW CHF 2,081,000 — 10/22/23 6 month CHF-LIBOR-BBA 1.51875% (12,779) CHF 2,751,000 — 11/19/23 1.4775% 6 month 35,016 CHF-LIBOR-BBA CHF 3,393,000 — 11/20/23 1.47% 6 month 45,990 CHF-LIBOR-BBA CHF 1,592,000 — 12/4/23 1.4675% 6 month 23,726 CHF-LIBOR-BBA CHF 3,677,000 — 7/18/23 1.4925% 6 month 28,613 CHF-LIBOR-BBA CHF 4,700,000 — 12/19/23 1.5825% 6 month 18,817 CHF-LIBOR-BBA CHF 2,914,000 — 12/19/23 6 month CHF-LIBOR-BBA 1.5825% (11,667) EUR 18,240,000 — 6/28/14 0.85% 6 month (161,160) EUR-EURIBOR- REUTERS SEK 9,270,000 — 11/28/23 3 month SEK-STIBOR-SIDE 2.635% (27,462) SEK 10,690,000 — 12/19/23 3 month SEK-STIBOR-SIDE 2.69% (25,246) SEK 15,690,000 — 12/23/23 3 month SEK-STIBOR-SIDE 2.81% (11,916) Goldman Sachs International AUD 6,327,000 — 11/18/23 6 month AUD-BBR-BBSW 4.545% 1,229 AUD 3,204,000 — 11/20/23 6 month AUD-BBR-BBSW 4.535% (2,084) CAD 3,221,000 — 5/30/23 2.534% 3 month CAD-BA- 145,506 CDOR CHF 7,500,000 — 7/2/23 6 month CHF-LIBOR-BBA 1.515% 16,572 CHF 7,500,000 — 7/3/23 6 month CHF-LIBOR-BBA 1.5275% 26,346 CHF 6,244,000 — 10/21/23 6 month CHF-LIBOR-BBA 1.55% (17,434) CHF 3,000,000 — 11/7/23 1.475% 6 month 36,037 CHF-LIBOR-BBA CHF 5,385,000 — 11/8/23 6 month CHF-LIBOR-BBA 1.465% (70,739) EUR 231,753,000 E — 8/6/17 1 month EUR-EONIA-OIS-COMPOUND 1.102% (162,600) EUR 56,223,000 — 8/30/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (16,460) EUR 56,223,000 — 8/30/14 0.309% 3 month (88,013) EUR-EURIBOR- REUTERS EUR 56,223,000 — 8/31/14 1 year EUR-EONIA-OIS-COMPOUND 0.11% (16,272) 24 Putnam VT Diversified Income Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. EUR 56,223,000 $— 8/31/14 0.314% 3 month $(92,418) EUR-EURIBOR- REUTERS EUR 56,223,000 — 9/3/14 1 year EUR-EONIA-OIS-COMPOUND 0.086% (35,020) EUR 56,223,000 — 9/3/14 0.283% 3 month (67,410) EUR-EURIBOR- REUTERS GBP 3,732,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% (190,633) KRW 5,920,000,000 — 7/12/18 3.07% 3 month KRW-CD- 4,699 KSDA-BLOOMBERG KRW 14,060,000,000 — 7/12/15 3 month KRW-CD-KSDA-BLOOMBERG 2.771% 3,852 SEK 8,606,000 — 10/14/23 2.84% 3 month SEK-STIBOR- (2,677) SIDE SEK 13,190,000 — 11/29/23 3 month SEK-STIBOR-SIDE 2.60% (45,535) SEK 14,480,000 — 12/6/23 3 month SEK-STIBOR-SIDE 2.72125% (26,774) JPMorgan Chase Bank N.A. AUD 2,164,000 — 11/19/23 6 month AUD-BBR-BBSW 4.505% (6,076) AUD 1,392,000 — 12/13/23 4.6375% 6 month AUD-BBR- (7,383) BBSW AUD 1,817,000 — 12/18/23 4.5925% 6 month AUD-BBR- (3,030) BBSW CAD 12,838,000 — 2/26/18 3 month CAD-BA-CDOR 1.65% (178,409) CAD 2,091,000 — 8/6/23 3 month CAD-BA-CDOR 3.01625% (7,206) CAD 4,277,000 — 9/17/23 3 month CAD-BA-CDOR 3.23% 48,684 CAD 1,820,500 — 11/6/23 3 month CAD-BA-CDOR 3.003% (21,198) CAD 1,436,000 — 11/26/23 3 month CAD-BA-CDOR 2.955% (24,762) CAD 2,351,000 — 12/5/23 3 month CAD-BA-CDOR 3.065% (20,385) CAD 2,158,000 — 12/13/23 3 month CAD-BA-CDOR 3.076% (18,007) CAD 2,158,000 — 12/13/23 3 month CAD-BA-CDOR 3.063% (20,357) CAD 1,792,000 — 12/17/23 3 month CAD-BA-CDOR 3.072% (16,184) SEK 13,699,000 — 11/12/23 2.745% 3 month SEK-STIBOR- 18,059 SIDE SEK 14,270,000 — 12/23/23 3 month SEK-STIBOR-SIDE 2.80% (12,795) ZAR 127,186,000 — 7/10/15 5.90% 3 month ZAR-JIBAR- (25,944) SAFEX ZAR 57,224,000 — 7/10/18 3 month ZAR-JIBAR-SAFEX 7.11% 1,255 Total $— E Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/13 Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 3,229,000 $(58) 12/9/23 2.044% 6 month $35,511 EUR-EURIBOR- REUTERS EUR 66,677,000 E (356) 9/3/17 1.53% 1 month EUR-EONIA- (300,305) OIS-COMPOUND EUR 5,421,000 (51) 7/17/23 1.918% 6 month 61,319 EUR-EURIBOR- REUTERS EUR 4,148,000 (39) 7/17/23 1.906% 6 month 53,388 EUR-EURIBOR- REUTERS EUR 7,410,000 (70) 9/3/23 6 month EUR-EURIBOR-REUTERS 2.1825% 129,691 EUR 6,269,000 (61) 10/21/23 6 month EUR-EURIBOR-REUTERS 2.168% 64,703 Putnam VT Diversified Income Fund 25 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 6,535,000 $(64) 12/5/23 1.9825% 6 month $119,965 EUR-EURIBOR- REUTERS EUR 44,800,000 E (137) 12/4/16 6 month EUR-EURIBOR-REUTERS 0.926% (122,167) EUR 5,641,000 (55) 12/5/23 1.9885% 6 month 99,252 EUR-EURIBOR- REUTERS EUR 1,418,000 (14) 12/9/23 2.095% 6 month 6,318 EUR-EURIBOR- REUTERS EUR 9,011,000 E (89) 7/18/23 6 month EUR-EURIBOR-REUTERS 2.932% (58,104) EUR 4,850,000 (48) 12/18/23 2.05% 6 month 55,882 EUR-EURIBOR- REUTERS EUR 5,000 — 12/20/23 2.052% 6 month 58 EUR-EURIBOR- REUTERS GBP 1,253,000 (15) 12/19/23 2.90% 6 month 14,287 GBP-LIBOR-BBA JPY 811,886,000 (146) 7/12/43 2.024375% 6 month (314,324) JPY-LIBOR-BBA JPY 254,066,000 (47) 10/3/43 6 month JPY-LIBOR-BBA 1.8425% (23,085) JPY 3,907,287,000 (158) 7/12/18 6 month JPY-LIBOR-BBA 0.5175% 329,553 JPY 405,943,000 (74) 7/18/43 1.9825% 6 month (115,202) JPY-LIBOR-BBA JPY 1,953,644,000 (80) 7/18/18 6 month JPY-LIBOR-BBA 0.4825% 130,282 JPY 2,930,465,500 (120) 8/28/18 0.4475% 6 month (129,600) JPY-LIBOR-BBA JPY 611,371,000 (25) 10/3/18 0.403% 6 month (10,816) JPY-LIBOR-BBA JPY 304,880,000 (56) 10/15/43 6 month JPY-LIBOR-BBA 1.73% (110,912) EUR 44,800,000 E (226) 11/25/16 6 month EUR-EURIBOR-REUTERS 0.915% (118,558) EUR 44,800,000 E (226) 11/25/16 6 month EUR-EURIBOR-REUTERS 0.925% (112,395) EUR 44,800,000 E (198) 12/5/16 6 month EUR-EURIBOR-REUTERS 0.918% (127,158) EUR 2,781,000 E (43) 7/19/23 6 month EUR-EURIBOR-REUTERS 2.92% (20,128) EUR 5,459,000 (99) 1/2/24 6 month EUR-EURIBOR-REUTERS 2.1675% 10,114 JPY 611,371,000 (50) 10/3/18 0.403% 6 month (10,841) JPY-LIBOR-BBA JPY 254,066,000 (88) 10/3/43 6 month JPY-LIBOR-BBA 1.843% (22,834) EUR 16,200,000 E (236) 7/2/23 2.895% 6 month 130,362 EUR-EURIBOR-Telerate EUR 16,200,000 E (237) 7/3/23 2.89% 6 month 135,710 EUR-EURIBOR- REUTERS EUR 35,597,000 (613) 7/15/23 1.945% 6 month 273,833 EUR-EURIBOR- REUTERS EUR 2,712,000 (49) 1/2/24 6 month EUR-EURIBOR-REUTERS 2.171% 6,219 EUR 44,800,000 E (227) 11/27/16 6 month EUR-EURIBOR-REUTERS 0.942% (105,000) EUR 3,424,000 (61) 12/6/23 2.028% 6 month 43,257 EUR-EURIBOR- REUTERS EUR 1,804,000 (33) 12/9/23 2.092% 6 month 8,723 EUR-EURIBOR- REUTERS 26Putnam VT Diversified Income Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 2,881,000 $(52) 12/11/23 2.09% 6 month $15,434 EUR-EURIBOR- REUTERS EUR 3,255,000 (59) 12/12/23 2.081% 6 month 21,857 EUR-EURIBOR- REUTERS EUR 1,747,000 (32) 12/16/23 2.068% 6 month 15,679 EUR-EURIBOR- REUTERS EUR 9,620,000 E (73) 9/20/17 1.015% 1 month EUR-EONIA- 27,586 OIS-COMPOUND EUR 5,172,000 (94) 12/20/23 6 month EUR-EURIBOR-REUTERS 2.037% (69,756) EUR 2,732,000 (50) 1/2/24 6 month EUR-EURIBOR-REUTERS 2.166% 4,536 $23,162,500 E (259) 11/21/23 3 month USD-LIBOR-BBA 4.22125% (346,076) 32,890,800 E (183) 11/21/18 2.1525% 3 month 395,494 USD-LIBOR-BBA 38,967,000 E 189,013 3/19/19 3 month USD-LIBOR-BBA 1.90% 255,647 1,137,000 (72) 9/25/23 3 month USD-LIBOR-BBA 2.92% (2,684) 32,890,800 E (265) 11/20/18 2.14% 3 month 402,976 USD-LIBOR-BBA 23,162,500 E (259) 11/20/23 3 month USD-LIBOR-BBA 4.255% (313,185) 110,902,400 E 1,327,557 3/19/19 3 month USD-LIBOR-BBA 2.00% 978,213 162,572,800 E 791,761 3/19/16 3 month USD-LIBOR-BBA 0.75% 263,398 9,400,400 E 139,276 3/19/44 3 month USD-LIBOR-BBA 3.75% (237,492) 102,015,500 E 1,567,138 3/19/24 3 month USD-LIBOR-BBA 3.25% 891,796 301,500,000 E (980) 12/5/16 3 month USD-LIBOR-BBA 1.237% 960,804 4,151,000 E 19,425 3/19/24 3 month USD-LIBOR-BBA 3.15% 29,097 GBP 11,310,000 E 144,369 3/19/24 6 month GBP-LIBOR-BBA 3.00% 259,737 EUR 3,135,000 (57) 10/22/23 6 month EUR-EURIBOR-REUTERS 2.125% 14,777 Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $1,227,359 $— 1/12/41 4.00% (1 month Synthetic TRS Index $4,480 USD-LIBOR) 4.00% 30 year Fannie Mae pools 427,599 — 1/12/41 4.00% (1 month Synthetic TRS Index 1,561 USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,718,474 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (56,746) USD-LIBOR 4.50% 30 year Fannie Mae pools 1,566,256 — 1/12/41 4.50% (1 month Synthetic TRS Index 13,229 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,496,372 — 1/12/40 (4.00%) 1 month Synthetic TRS Index (6,166) USD-LIBOR 4.00% 30 year Fannie Mae pools Putnam VT Diversified Income Fund 27 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC $465,864 $— 1/12/40 5.00% (1 month Synthetic MBX Index $890 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,115,614 — 1/12/42 4.00% (1 month Synthetic TRS Index 3,374 USD-LIBOR) 4.00% 30 year Fannie Mae pools 895,893 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,712 USD-LIBOR) 5.00% 30 year Fannie Mae pools 796,521 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,522 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,325,702 — 1/12/41 4.00% (1 month Synthetic TRS Index 4,839 USD-LIBOR) 4.00% 30 year Fannie Mae pools 8,603,562 — 1/12/41 4.00% (1 month Synthetic TRS Index 31,407 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,824,033 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (6,742) USD-LIBOR 6.50% 30 year Fannie Mae pools 301,909 — 1/12/40 4.00% (1 month Synthetic MBX Index (949) USD-LIBOR) 4.00% 30 year Fannie Mae pools 490,468 — 1/12/41 5.00% (1 month Synthetic MBX Index 937 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,433,279 — 1/12/41 5.00% (1 month Synthetic MBX Index 6,561 USD-LIBOR) 5.00% 30 year Fannie Mae pools 887,878 — 1/12/39 6.00% (1 month Synthetic TRS Index 7,097 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,463,405 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,881) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,621,554 — 1/12/41 5.00% (1 month Synthetic MBX Index 5,010 USD-LIBOR) 5.00% 30 year Fannie Mae pools 778,516 — 1/12/40 4.00% (1 month Synthetic MBX Index (2,446) USD-LIBOR) 4.00% 30 year Fannie Mae pools 119,208 — 1/12/38 6.50% (1 month Synthetic TRS Index 779 USD-LIBOR) 6.50% 30 year Fannie Mae pools 334,009 — 1/12/41 5.00% (1 month Synthetic MBX Index 638 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,109,855 — 1/12/41 4.00% (1 month Synthetic TRS Index 11,353 USD-LIBOR) 4.00% 30 year Fannie Mae pools 401,771 — 1/12/41 5.00% (1 month Synthetic MBX Index 768 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 2,452,342 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,686 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,921,460 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,587) USD-LIBOR 6.50% 30 year Fannie Mae pools 28 Putnam VT Diversified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $1,733,116 $— 1/12/40 4.00% (1 month Synthetic MBX Index $(5,446) USD-LIBOR) 4.00% 30 year Fannie Mae pools 365,524 — 1/12/40 5.00% (1 month Synthetic MBX Index 699 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,809,385 — 1/12/40 4.50% (1 month Synthetic MBX Index (5,900) USD-LIBOR) 4.50% 30 year Fannie Mae pools 11,232,219 — 1/12/41 5.00% (1 month Synthetic MBX Index 21,464 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,326,292 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,445 USD-LIBOR) 5.00% 30 year Fannie Mae pools 408,186 — 1/12/40 5.00% (1 month Synthetic MBX Index 780 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,323,533 — 1/12/40 5.00% (1 month Synthetic MBX Index 2,530 USD-LIBOR) 5.00% 30 year Fannie Mae pools 959,715 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,834 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,730,100 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (14,613) USD-LIBOR 4.50% 30 year Fannie Mae pools 5,883,032 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (14,044) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,176,678 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (6,913) USD-LIBOR 6.00% 30 year Fannie Mae pools 4,116,460 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (34,769) USD-LIBOR 4.50% 30 year Fannie Mae pools 892,507 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (5,149) USD-LIBOR 5.50% 30 year Fannie Mae pools 446,310 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,575) USD-LIBOR 5.50% 30 year Fannie Mae pools 446,310 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,575) USD-LIBOR 5.50% 30 year Fannie Mae pools 895,647 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (5,167) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,326,192 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (13,419) USD-LIBOR 5.50% 30 year Fannie Mae pools 895,647 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (5,167) USD-LIBOR 5.50% 30 year Fannie Mae pools 3,158,544 — 1/12/41 4.00% (1 month Synthetic TRS Index 11,530 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,174,048 — 1/12/41 5.00% (1 month Synthetic TRS Index 5,457 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools Putnam VT Diversified Income Fund 29 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $706,482 $— 1/12/41 5.00% (1 month Synthetic TRS Index $3,284 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 734,231 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,403 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 896,402 — 1/12/41 5.00% (1 month Synthetic TRS Index 4,167 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,868,590 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,461) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,339,223 — 1/12/38 6.50% (1 month Synthetic TRS Index 8,754 USD-LIBOR) 6.50% 30 year Fannie Mae pools 192,113 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,256 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,788,266 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (10,316) USD-LIBOR 5.50% 30 year Fannie Mae pools 471,822 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,126) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,852,695 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (52,129) USD-LIBOR 5.00% 30 year Fannie Mae pools Citibank, N.A. 1,492,496 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,852 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,433,279 — 1/12/41 5.00% (1 month Synthetic MBX Index 6,561 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,335,611 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,463 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,321,845 — 1/12/41 4.00% (1 month Synthetic TRS Index 4,825 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,976,751 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (16,696) USD-LIBOR 4.50% 30 year Fannie Mae pools 3,279,063 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (11,970) USD-LIBOR 4.00% 30 year Fannie Mae pools 1,335,343 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (4,875) USD-LIBOR 4.00% 30 year Fannie Mae pools 2,420,014 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (20,440) USD-LIBOR 4.50% 30 year Fannie Mae pools 2,891,184 — 1/12/40 (4.00%) 1 month Synthetic TRS Index (11,914) USD-LIBOR 4.00% 30 year Fannie Mae pools 30 Putnam VT Diversified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Credit Suisse International $980,937 $— 1/12/41 5.00% (1 month Synthetic MBX Index $1,875 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,224,356 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,923) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,369,390 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (8,649) USD-LIBOR 4.00% 30 year Fannie Mae pools 3,462,733 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (12,641) USD-LIBOR 4.00% 30 year Fannie Mae pools 2,892,440 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (10,559) USD-LIBOR 4.00% 30 year Fannie Mae pools 2,808,559 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (10,253) USD-LIBOR 4.00% 30 year Fannie Mae pools 3,838,750 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (14,013) USD-LIBOR 4.00% 30 year Fannie Mae pools 2,835,073 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (10,349) USD-LIBOR 4.00% 30 year Fannie Mae pools 2,129,524 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (17,987) USD-LIBOR 4.50% 30 year Fannie Mae pools 863,393 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (3,152) USD-LIBOR 4.00% 30 year Fannie Mae pools 9,280,875 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (33,880) USD-LIBOR 4.00% 30 year Fannie Mae pools 2,670,686 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (9,749) USD-LIBOR 4.00% 30 year Fannie Mae pools 2,042,731 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (17,254) USD-LIBOR 4.50% 30 year Fannie Mae pools 2,177,792 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (18,394) USD-LIBOR 4.50% 30 year Fannie Mae pools 2,274,326 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (19,210) USD-LIBOR 4.50% 30 year Fannie Mae pools 645,632 — 1/12/41 (4.50%) 1 month Synthetic TRS Index (5,453) USD-LIBOR 4.50% 30 year Fannie Mae pools 1,632,748 — 1/12/41 5.00% (1 month Synthetic TRS Index 7,590 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,633,751 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (17,550) USD-LIBOR 5.00% 30 year Fannie Mae pools 3,806,615 — 1/12/40 (4.00%) 1 month Synthetic TRS Index (15,686) USD-LIBOR 4.00% 30 year Fannie Mae pools Putnam VT Diversified Income Fund 31 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Credit Suisse International cont. $1,800,019 $— 1/12/41 (5.00%) 1 month Synthetic TRS Index $(19,336) USD-LIBOR 5.00% 30 year Fannie Mae pools 2,467,733 — 1/12/41 4.00% (1 month Synthetic TRS Index 9,008 USD-LIBOR) 4.00% 30 year Fannie Mae pools Deutsche Bank AG 1,224,356 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,923) USD-LIBOR 6.50% 30 year Fannie Mae pools Goldman Sachs International 1,630,490 — 1/12/39 6.00% (1 month Synthetic TRS Index 13,032 USD-LIBOR) 6.00% 30 year Fannie Mae pools 555,524 — 1/12/38 6.50% (1 month Synthetic TRS Index 3,631 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,769,017 — 1/12/42 4.00% (1 month Synthetic TRS Index 8,375 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,769,017 — 1/12/42 4.00% (1 month Synthetic TRS Index 8,375 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,769,511 — 1/12/41 4.00% (1 month Synthetic TRS Index 10,110 USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,314,844 — 1/12/41 4.50% (1 month Synthetic TRS Index 36,444 USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,988,042 — 1/12/41 4.50% (1 month Synthetic TRS Index 33,684 USD-LIBOR) 4.50% 30 year Fannie Mae pools 857,495 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,047) USD-LIBOR 6.50% 30 year Fannie Mae pools 322,117 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (769) USD-LIBOR 6.50% 30 year Fannie Mae pools 7,424,772 — 1/12/41 4.50% (1 month Synthetic TRS Index 62,712 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,846,562 — 1/12/41 4.50% (1 month Synthetic TRS Index 15,597 USD-LIBOR) 4.50% 30 year Fannie Mae pools 238,453 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,906 USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,100 — 1/12/41 4.50% (1 month Synthetic TRS Index 26 USD-LIBOR) 4.50% 30 year Fannie Mae pools 10,169,923 — 1/12/40 4.00% (1 month Synthetic TRS Index 41,907 USD-LIBOR) 4.00% 30 year Fannie Mae pools 625,522 — 1/12/39 6.00% (1 month Synthetic TRS Index 5,000 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,250,928 — 1/12/39 6.00% (1 month Synthetic TRS Index 9,999 USD-LIBOR) 6.00% 30 year Fannie Mae pools 32 Putnam VT Diversified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $4,584,999 $— 1/12/41 4.00% (1 month Synthetic TRS Index $16,738 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,640,798 — 1/12/41 4.00% (1 month Synthetic TRS Index 9,640 USD-LIBOR) 4.00% 30 year Fannie Mae pools 598,710 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,429) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,567,825 — 1/12/41 4.00% (1 month Synthetic TRS Index 13,024 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,174,714 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,804) USD-LIBOR 6.50% 30 year Fannie Mae pools 718,363 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,715) USD-LIBOR 6.50% 30 year Fannie Mae pools 55,096 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (132) USD-LIBOR 6.50% 30 year Fannie Mae pools 146,811 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (350) USD-LIBOR 6.50% 30 year Fannie Mae pools 39,402 — 1/12/38 6.50% (1 month Synthetic TRS Index 258 USD-LIBOR) 6.50% 30 year Fannie Mae pools 753,424 — 1/12/38 6.50% (1 month Synthetic TRS Index 4,925 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,265,262 — 1/12/41 4.00% (1 month Synthetic TRS Index 8,269 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,367,282 — 1/12/41 4.00% (1 month Synthetic TRS Index 12,292 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,061,648 — 1/12/41 4.00% (1 month Synthetic TRS Index 11,177 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,605,578 — 1/12/42 4.00% (1 month Synthetic TRS Index 10,906 USD-LIBOR) 4.00% 30 year Fannie Mae pools 638,801 — 1/12/39 6.00% (1 month Synthetic TRS Index 5,106 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,869,034 — 1/12/41 4.50% (1 month Synthetic TRS Index 24,233 USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,116,787 — 1/12/42 4.00% (1 month Synthetic TRS Index 9,427 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,566,256 — 1/12/41 4.50% (1 month Synthetic TRS Index 13,229 USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,926,185 — 1/12/41 4.00% (1 month Synthetic TRS Index 10,682 USD-LIBOR) 4.00% 30 year Fannie Mae pools 181,260 — 1/12/41 4.00% (1 month Synthetic TRS Index 662 USD-LIBOR) 4.00% 30 year Fannie Mae pools Putnam VT Diversified Income Fund 33 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $14,042,000 $— 8/9/18 2.2575% USA Non Revised $158,114 Consumer Price Index- Urban (CPI-U) 14,042,000 — 8/15/18 2.225% USA Non Revised 135,647 Consumer Price Index- Urban (CPI-U) JPMorgan Chase Bank N.A. 4,478,461 — 1/12/41 4.00% (1 month Synthetic TRS Index 16,349 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,866,820 — 1/12/41 4.50% (1 month Synthetic TRS Index 24,214 USD-LIBOR) 4.50% 30 year Fannie Mae pools 250,196 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (913) USD-LIBOR 4.00% 30 year Fannie Mae pools Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/13 Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $5,468 $80,000 5/11/63 300 bp $4,195 CMBX NA BBB– Index BBB–/P 10,546 175,000 5/11/63 300 bp 7,761 CMBX NA BBB– Index BBB–/P 21,545 349,000 5/11/63 300 bp 15,990 CMBX NA BBB– Index BBB–/P 20,577 361,000 5/11/63 300 bp 14,831 Barclays Bank PLC CMBX NA BBB– Index BBB–/P 35,808 323,000 5/11/63 300 bp 30,667 Irish Gov’t, 4.50%, 4/18/2020 — (45,669) 570,000 9/20/17 (100 bp) (48,053) Obrigacoes Do Tesouro, 5.45%, 9/23/13 — (93,003) 570,000 9/20/17 (100 bp) (54,427) Credit Suisse International CMBX NA BBB– Index BBB–/P 2,947 154,000 5/11/63 300 bp 496 CMBX NA BBB– Index BBB–/P 3,111 268,000 5/11/63 300 bp (1,154) CMBX NA BBB– Index BBB–/P 23,720 298,000 5/11/63 300 bp 18,977 CMBX NA BBB– Index BBB–/P 25,423 349,000 5/11/63 300 bp 19,868 CMBX NA BBB– Index BBB–/P 41,918 371,000 5/11/63 300 bp 36,013 CMBX NA BBB– Index BBB–/P 5,900 384,000 5/11/63 300 bp (212) CMBX NA BBB– Index BBB–/P 30,800 386,000 5/11/63 300 bp 24,656 CMBX NA BBB– Index BBB–/P 30,042 388,000 5/11/63 300 bp 23,866 CMBX NA BBB– Index BBB–/P 25,590 389,000 5/11/63 300 bp 19,398 CMBX NA BBB– Index BBB–/P 11,988 394,000 5/11/63 300 bp 5,717 CMBX NA BBB– Index BBB–/P 6,960 395,000 5/11/63 300 bp 672 CMBX NA BBB– Index BBB–/P 38,549 503,000 5/11/63 300 bp 30,543 CMBX NA BBB– Index BBB–/P 33,609 819,000 5/11/63 300 bp 20,573 CMBX NA BBB– Index BBB–/P 10,529 220,000 5/11/63 300 bp 7,027 CMBX NA BBB– Index BBB–/P 11,924 276,000 5/11/63 300 bp 7,531 Spain Gov’t, 5.50%, 7/30/2017 — (67,198) 570,000 9/20/17 (100 bp) (62,318) Deutsche Bank AG Republic of Argentina, 8.28%, 12/31/33 B3 60,808 520,000 3/20/17 500 bp (103,536) Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2013. Securities rated by Putnam are indicated by “/P.” 34 Putnam VT Diversified Income Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $356,737 $142 $100,609 Total common stocks Convertible bonds and notes — 170,625 — Convertible preferred stocks 183,316 — — Corporate bonds and notes — 116,126,850 — Foreign government and agency bonds and notes — 37,105,609 — Mortgage-backed securities — 163,594,144 — Preferred stocks 236,783 548,171 — Purchased swap options outstanding — 76,219 — Senior loans — 6,058,117 — U.S. government and agency mortgage obligations — 49,705,226 — Warrants — 3,395 — Short-term investments 12,455,940 18,977,712 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(725,380) $— Futures contracts (196,067) — — Written swap options outstanding — (58,630) — Forward premium swap option contracts — 175,068 — TBA sale commitments — (994,219) — Interest rate swap contracts — (1,513,404) — Total return swap contracts — 348,009 — Credit default contracts — (232,811) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 35 Statement of assets and liabilities 12/31/13 Assets Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $375,810,333) $393,243,655 Affiliated issuers (identified cost $12,455,940) (Note 5) 12,455,940 Interest and other receivables 5,493,811 Receivable for shares of the fund sold 6,597 Receivable for investments sold 482,266 Receivable for sales of delayed delivery securities (Note 1) 1,009,760 Receivable for variation margin (Note 1) 648,896 Unrealized appreciation on forward premium swap option contracts (Note 1) 462,767 Unrealized appreciation on forward currency contracts (Note 1) 1,202,631 Unrealized appreciation on OTC swap contracts (Note 1) 2,207,081 Premium paid on OTC swap contracts (Note 1) 205,870 Total assets Liabilities Payable to custodian 25,918 Payable for investments purchased 92,788 Payable for purchases of delayed delivery securities (Note 1) 49,605,460 Payable for shares of the fund repurchased 350,663 Payable for compensation of Manager (Note 2) 165,862 Payable for custodian fees (Note 2) 36,936 Payable for investor servicing fees (Note 2) 29,883 Payable for Trustee compensation and expenses (Note 2) 144,478 Payable for administrative services (Note 2) 2,360 Payable for distribution fees (Note 2) 50,336 Payable for variation margin (Note 1) 413,261 Unrealized depreciation on OTC swap contracts (Note 1) 2,756,276 Premium received on OTC swap contracts (Note 1) 457,762 Unrealized depreciation on forward currency contracts (Note 1) 1,928,011 Unrealized depreciation on forward premium swap option contracts (Note 1) 287,699 Written options outstanding, at value (premiums $238,864) (Notes 1 and 3) 58,630 TBA sale commitments, at value (proceeds receivable $1,008,594) (Note 1) 994,219 Other accrued expenses 203,379 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $403,408,310 Undistributed net investment income (Note 1) 27,179,682 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (90,700,259) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 19,927,620 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $121,877,331 Number of shares outstanding 16,082,648 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.58 Computation of net asset value Class IB Net assets $237,938,022 Number of shares outstanding 31,430,151 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.57 The accompanying notes are an integral part of these financial statements. 36 Putnam VT Diversified Income Fund Statement of operations Year ended 12/31/13 Investment income Interest (including interest income of $18,485 from investments in affiliated issuers) (Note 5) $26,484,007 Dividends 92,254 Total investment income Expenses Compensation of Manager (Note 2) 2,262,597 Investor servicing fees (Note 2) 412,050 Custodian fees (Note 2) 102,452 Trustee compensation and expenses (Note 2) 33,391 Distribution fees (Note 2) 710,055 Administrative services (Note 2) 10,831 Other 284,952 Total expenses Expense reduction (Note 2) (167) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,230,497 Net increase from payments by affiliates (Note 2) 9,175 Net realized gain on swap contracts (Note 1) 3,352,166 Net realized loss on futures contracts (Note 1) (2,479,099) Net realized loss on foreign currency transactions (Note 1) (270,911) Net realized gain on written options (Notes 1 and 3) 3,618,254 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (1,038,855) Net unrealized appreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the year 3,938,663 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 37 Statement of changes in net assets Year ended Year ended 12/31/13 12/31/12 Increase (decrease) in net assets Operations: Net investment income $22,760,100 $23,110,851 Net realized gain (loss) on investments and foreign currency transactions 5,460,082 (34,885,727) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,899,808 62,088,912 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (4,499,706) (7,963,760) Class IB (10,005,596) (17,976,606) Decrease from capital share transactions (Note 4) (104,341,636) (12,903,195) Total increase (decrease) in net assets Net assets: Beginning of year 447,542,301 436,071,826 End of year (including undistributed net investment income of $27,179,682 and $13,059,197, respectively) The accompanying notes are an integral part of these financial statements. 38 Putnam VT Diversified Income Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 12/31/13 .42 .16 (.26) — .75 5.71 234 12/31/12 .37 .43 (.42) — .77 5.24 170 12/31/11 .41 (.60) (.78) — f,g .76 5.55 155 12/31/10 .72 .23 (1.21) — .74 h 9.41 115 12/31/09 .61 2.29 (.51) — .77 i,j 9.07 i 168 Class IB 12/31/13 .40 .16 (.24) — 1.00 5.45 234 12/31/12 .35 .43 (.40) — 1.02 4.99 170 12/31/11 .39 (.60) (.76) — f,g 1.01 5.30 155 12/31/10 .70 .23 (1.19) — .99 h 9.13 115 12/31/09 .61 2.30 (.49) — 1.02 i,j 8.95 i 168 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes TBA purchase and sale transactions. f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. h Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.01% of average net assets for the period ended December 31, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.13% of average net assets. j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.04% of average net assets for the period ended December 31, 2009. The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 39 Notes to financial statements 12/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2013 through December 31, 2013. Putnam VT Diversified Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek as high a level of current income as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide, are either investment-grade or below-investment-grade (sometimes referred to as “junk bonds”) in quality and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated 40 Putnam VT Diversified Income Fund prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to gain exposure to interestrates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’sportfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearing-house guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Putnam VT Diversified Income Fund 41 OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’sportfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,484,062 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $1,391,371. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior tosettlement. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against thesearrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. 42 Putnam VT Diversified Income Fund The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country ofinvestment. At December 31, 2013, the fund had a capital loss carryover of $84,364,719 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $17,089,018 $13,477,283 $30,566,301 * 19,568,782 N/A 19,568,782 12/31/16 34,229,636 N/A 34,229,636 12/31/17 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from realized gains and losses on certain futures contracts, from interest on payment-in-kind securities, from income on swap contracts and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $5,865,687 to increase undistributed net investment income, $928,586 to increase paid-in-capital and $6,794,273 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $17,186,957 Unrealized depreciation (6,289,867) Net unrealized appreciation 10,897,090 Undistributed ordinary income 26,159,500 Capital loss carryforward (84,364,719) Cost for federal income tax purposes $394,696,008 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 52.3% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion and 0.465% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a-4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the substantive terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) described below, for a term no longer than March 7, 2014. The Trustees of the fund have called a shareholder meeting for February 27, 2014, at which shareholders of the fund will consider approval of a proposed new management contract between the fund and Putnam Management. The substantive terms of the proposed new management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract. Further information regarding the proposed new management contract is included in a proxy statement filed with the SEC on December 20, 2013. The proxy statement was mailed to shareholders of record beginning on or about December 23, 2013. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. This expense limitation remains in place under the interim management contract described above. During the reporting period, the fund’s expenses were not reduced as a result of this limit. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management voluntarily reimbursed the fund $9,175 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the Putnam VT Diversified Income Fund 43 fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $127,797 Class IB 284,253 Total $412,050 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $167 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $251, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $710,055 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $868,946,217 and $905,902,368, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $2,778,750 and $2,779,219, respectively. Written option transactions during the reporting period are summarized asfollows: Written swap option Written swap Written option Written option contract amounts option premiums contract amount premiums Written options outstanding at the beginning of the reporting period USD 47,642,000 $917,109 $— $— EUR — $— $— $— Options opened USD 2,060,756,989 5,068,088 45 17,493 EUR 297,965,000 2,307,597 — — Options exercised USD (158,820,300) (243,428) — — EUR — Options expired USD — — (45) (17,493) EUR — Options closed USD (1,862,719,089) (5,502,905) — — EUR (199,977,000) (2,307,597) — — Written options outstanding at the end of the reporting period USD 86,859,600 $238,864 $— $— EUR 97,988,000 $— $— $— Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/13 Year ended 12/31/12 Year ended 12/31/13 Year ended 12/31/12 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 286,991 $2,109,654 398,811 $2,839,010 3,963,791 $29,092,914 6,619,005 $46,041,621 Shares issued in connection with reinvestment of distributions 620,649 4,499,706 1,164,292 7,963,760 1,380,082 10,005,596 2,628,159 17,976,606 907,640 6,609,360 1,563,103 10,802,770 5,343,873 39,098,510 9,247,164 64,018,227 Shares repurchased (3,105,689) (22,838,866) (2,846,862) (19,962,907) (17,348,305) (127,210,640) (9,726,904) (67,761,285) Net decrease 44 Putnam VT Diversified Income Fund Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Money Market Liquidity Fund* $46,431,444 $33,271,125 $79,702,569 $8,957 $— Putnam Short Term Investment Fund* — 200,250,428 187,794,488 9,528 12,455,940 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) —* Purchased swap option contracts (contract amount) $308,300,000 Written futures contract option contracts (contract amount) (Note 3) —* Written swap option contracts (contract amount) (Note 3) $279,400,000 Futures contracts (number of contracts) 800 Forward currency contracts (contract amount) $372,300,000 OTC interest rate swap contracts (notional) $1,861,800,000 Centrally cleared interest rate swap contracts (notional) $872,900,000 OTC total return swap contracts (notional) $394,000,000 OTC credit default swap contracts (notional) $16,200,000 Warrants (number of warrants) 70 *For the reporting period, the transactions were minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $43,456 Payables $276,267 Foreign exchange contracts Receivables 1,202,631 Payables 1,928,011 Equity contracts Investments 3,395 Payables — Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 6,487,352* Unrealized depreciation 7,656,157* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Putnam VT Diversified Income Fund 45 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $426,517 $426,517 Foreign exchange contracts — — (282,554) — $(282,554) Interest rate contracts (1,637,830) (2,479,099) — 2,925,649 $(1,191,280) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $123,063 $123,063 Foreign exchange contracts — — — (1,062,598) — $(1,062,598) Equity contracts (7,761) — $(7,761) Interest rate contracts — 1,255,406 (182,957) — 3,847,866 $4,920,315 Total 46 Putnam VT Diversified Income Fund This page intentionally left blank. Putnam VT Diversified Income Fund 47 Note 9 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statements of assets and liabilities. Bank of America N. A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N. A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N. A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts* # $248,862 $271,980 $— $— $153,909 $— $234,241 $— $67,998 $— $— $— $— $— $976,990 Centrally cleared interest rate swap contracts § — — 648,896 — 648,896 OTC Total return swap contracts* # 19,270 149,176 — 18,701 18,473 — 695,127 — 40,563 — 941,310 OTC Credit default swap contracts* # — 38,576 — — 4,880 — 43,456 Forward currency contracts # 16,070 197,189 — 117,905 79,922 19,926 71,789 37,594 147,162 — 142,682 237,979 75,626 58,787 1,202,631 Forward premium swap option contracts # — 203,139 — 259,628 — 462,767 Purchased swap options** # — 76,219 — 76,219 Total Assets $— Liabilities: OTC Interest rate swap contracts* # $146,102 $290,810 $— $— $260,558 $— $834,069 $— $361,736 $— $— $— $— $— $1,893,275 Centrally cleared interest rate swap contracts § — — 373,645 — 373,645 OTC Total return swap contracts* # 62,912 204,374 — 65,895 247,038 2,923 9,246 — 913 — 593,301 OTC Credit default swap contracts* # 15,359 7,525 — — 89,039 164,344 — 276,267 Futures contracts § — 39,616 — 39,616 Forward currency contracts # 129,235 306,609 — 231,640 106,058 95,352 148,576 24,897 239,170 — 140,082 269,209 146,279 90,904 1,928,011 Forward premium swap option contracts # — 77,450 — 210,249 — 287,699 Written swap options # — 58,630 — 58,630 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $(69,406) $(92,977) $— $(160,929) $(390,811) $(241,879) $— $— $(286,856) $— $— $— $(68,989) $— $(1,311,847) Net amount $— $(59,420) $275,251 $— $(37,109) $(814) $134,955 $12,697 $(9,861) $(39,616) $2,600 $(31,230) $(1,664) $(32,117) $213,672 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **
